                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

   MAURICE JOHNSON                                 )
                                                   )         Case No. 1:18-cv-204
                 Petitioner,                       )
                                                   )         Judge Travis R. McDonough
   v.                                              )
                                                   )         Magistrate Judge Susan K. Lee
   MIKE PARRIS,                                    )
                                                   )
                 Respondent.                       )
                                                   )


                                    MEMORANDUM OPINION



         This is a prisoner’s pro se petition for habeas corpus relief under 28 U.S.C. § 2254 in

  which Petitioner challenges his convictions for three counts of felony murder. After reviewing

  the relevant filings, including the state court record, the Court finds that the record establishes

  that Petitioner is not entitled to relief under § 2254. Accordingly, no evidentiary hearing is

  warranted, see Rules Governing § 2254 Cases, Rule 8(a) and Schriro v. Landrigan, 550 U.S.

  465, 474 (2007), the petition for habeas corpus relief will be DENIED, and this action will be

  DISMISSED.

  I.     BACKGROUND

         In its opinion affirming Petitioner’s three felony-murder convictions in the Bradley

  County Criminal Court before then-Judge Amy Reedy on direct appeal, the Tennessee Criminal

  Court of Appeals (“TCCA”) summarized the relevant facts underlying those convictions as

  follows:

         This case arises from the February 14, 1999 shooting deaths of Orienthal James
         (“OJ”) Blair, Cayci Higgins, and Dawn Rogers (“the victims”) in a townhouse in



Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 1 of 80 PageID #: 5774
        Cleveland. On October 8, 2008, a Bradley County grand jury indicted [Petitioner]
        and two co-defendants, Michael Younger and Twanna “Tart” Blair, for
        conspiracy to commit especially aggravated robbery, especially aggravated
        robbery, and three counts of first degree murder in the perpetration of an
        especially aggravated robbery. The court severed their trials, and [Petitioner]
        proceeded to trial in August 2009.

        On the morning of February 14, 1999, Twanna Blair placed a call to Bradley
        County 911, informing them that she had been shot and that three other people
        had been killed. Officers responded to the scene, a townhouse in Cleveland, and
        discovered three victims lying on the living room floor. Emergency personnel
        rendered aid to Twanna Blair, who was found in the upstairs of the townhouse.
        The three victims were all deceased as a result of gunshot wounds to the head
        and/or neck.

        Eric Hampton was a detective with the Cleveland Police Department and was the
        lead investigator into the triple homicides for some time []. Upon arriving at the
        scene, Det. Hampton observed that the kitchen door had been forcibly opened and
        that there were items on the kitchen floor, including a knife, a cordless phone, and
        black wire “flex” ties. He further described the condition of the townhouse as
        follows: “There did not appear to be anything disarrayed or ransacked, . . . and
        upstairs was pretty much, if I can remember correctly, several bedrooms and
        nothing gone through or looked to be ransacked as well.”

        Raymond DePriest, formerly with the Tennessee Bureau of Investigation (“TBI”)
        and employed with the Nashville Police Department as the Forensic Quality
        Assurance Manager at the time of trial, testified that, at the end of processing a
        crime scene, the TBI “always” conducted a search for contraband. Agents look
        “through every drawer, every cabinet in the house, . . . go through the washer and
        dryer just looking for any evidence that may be present[.]” After searching the
        Cleveland townhouse, agents did not find any evidence of controlled substances
        being present in the residence.

        TBI Special Agent Luke Mahonen, a detective with the Cleveland Police
        Department at the time of the murders, testified that, on February 14, 1999, he
        responded to the triple homicide call and shot the initial crime scene video. Agent
        Mahonen described what he would typically look for at a crime scene: “One
        would have looked for items of value missing, items of value being present, ways
        that entry could have been made, whether the doors were locked or unlocked,
        signs of struggle, wallets, purses, things of that nature, currency, jewelry, things
        of value.” When asked if he recalled finding any money at the scene, Agent
        Mahonen replied, “I don’t recall, no.”

        The TBI sent a mobile crime scene unit to the townhouse to collect any possible
        forensic evidence. Agents recovered numerous items from the residence: clothing
        found at the top of the stairs belonging to Twanna Blair, wire ties, a cordless

                                                 2

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 2 of 80 PageID #: 5775
        phone, a kitchen knife, a beer bottle near the back door, a “latch plate” from the
        back door, a fired .22 caliber bullet, fired and unfired .22 caliber cartridge cases,
        and a 9mm caliber bullet. DNA testing on blood samples recovered from inside
        the house revealed that the three victims or Twanna Blair were the sources of the
        samples. Only one unidentified sample was found inside the house, DNA present
        on a stamp, and it was never matched to anyone.

        As result of the ensuing investigation, officers learned of an altercation between
        [Petitioner] and OJ Blair just two days prior to the murder. Tamara Rhea testified
        that, on the evening of February 12, 1999, she threw a party at her residence in
        Sweetwater and that about 100 people were in attendance.

        Reginald Constant, OJ’s cousin, testified that he was in custody being held as a
        material witness and that he had no criminal charges. Mr. Constant stated that he
        was at the February 12 party in Sweetwater, where he saw OJ Blair and
        [Petitioner] involved in an altercation. Mr. Constant and several others “broke
        up” the fight. While standing in the yard, the group heard gunshots. According to
        Mr. Constant, [Petitioner] then pulled out his gun and pointed it toward the porch.
        Mr. Constant said to [Petitioner], “No, man it ain’t even worth it,” to which
        [Petitioner] replied, “You are going to let them shoot at me and I can’t shoot
        back.” Mr. Constant responded, “Man, that’s my cousin.” [Petitioner] then got in
        his vehicle and left. Mr. Constant stated that he was never afraid of [Petitioner]
        because he had known [Petitioner] for nineteen years and did not think he would
        shoot him. After [Petitioner] left, Mr. Constant also left the party before the
        police arrived.

        Charles Brewster, Jr., was also in custody, being detained for the purpose of
        testifying at [Petitioner]’s trial. Mr. Brewster was likewise in attendance at the
        February 12 party, where he witnessed two females get into a physical altercation.
        Mr. Brewster testified that he saw [Petitioner] and OJ Blair get into a verbal
        argument, overhearing the two men doing a “bunch of cussing[.]” When he again
        saw [Petitioner] on Saturday afternoon following the party, [Petitioner] said to
        him “[t]hat he had handled the situation. He retaliated and handled the situation.”

        Desmond Deane Benton also testified about his recollection of the February 12
        party. He recalled that [Petitioner] and OJ Blair were “in each other’s face. They
        was [sic] arguing and then all of the sudden they grabbed each other and they
        rolled out the front door off the porch onto the concrete, the driveway . . . . They
        started fighting and then shots broke out.” According to Mr. Benton, when the
        shots were fired, everybody ran. Mr. Benton opined that OJ Blair was winning
        the fight.

        Mr. Benton left the party and went to his girlfriend’s house. Sometime later that
        evening, he returned to Tamara Rhea’s apartment and saw Michael Younger at
        the trunk of his car, loading bullets into the clip of a black handgun. Mr. Benton
        stated that he had never seen [Petitioner] with a gun.

                                                  3

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 3 of 80 PageID #: 5776
        After shots were fired at the party, officers were called to the scene, which,
        according to Officer Kenny Wilkins with the Sweetwater Police Department, was
        known for its drug activity. As Officer Wilkins was traveling to the scene, he
        encountered Ke[rr]y Rogers, who had been shot at the party. Officer Wilkins
        stayed with Mr. Rogers until emergency personnel arrived to assist him. Despite
        a lengthy investigation, no one was ever charged with Mr. Rogers’ shooting.

        While Officer Wilkins waited with Mr. Rogers, other officers continued to the
        scene “where the party had taken place.” Once at the party, the officers arrested
        [Petitioner] and took him to the local jail for questioning.

        On February 14, 1999, around 2:00 a.m., Stacy Ann Clabough left The Party
        Zone, a club in Chattanooga, after Twanna Blair, OJ Blair, and Dawn Rogers
        failed to meet her there. When she returned to Cleveland, she went by the
        victims’ townhouse to see why they had failed to attend. She knocked on the
        front door, and Twanna Blair answered. Twanna Blair told her that everyone was
        asleep, so Ms. Clabough returned to her car and left. As she was leaving the
        complex, she heard “a noise or something” that “caught [her] attention[.]” She
        turned to see someone sitting inside a dark, maroon vehicle. While she did not
        know [Petitioner] at that time, she was able to later identify him as the man inside
        the car; she claimed she was able to remember [Petitioner’s] face due to the
        “shock.” At the time of trial, Ms. Calbough was incarcerated for violating her
        probation on a prescription fraud conviction. Ms. Clabough also admitted that she
        had given several inconsistent statements to the authorities, that she had two
        forgery convictions, and that she had a tattoo commemorating OJ Blair’s birth
        date.

        Amy Lonas and [Petitioner] were in “a friend with benefits relationship” in
        February 1999. Ms. Lonas, then eighteen years old, stated that, on the evening of
        the 12th, she was present at the party with [Petitioner] and Michael Younger. She
        testified that she saw [Petitioner] with a gun that evening and, according to Ms.
        Lonas, [Petitioner] “always had a gun.” When OJ Blair and Twanna Blair arrived
        at the party, [Petitioner] said to Ms. Lonas, “They could die right there.” Ms.
        Lonas and others told [Petitioner] “No, don’t do nothing like that.” Ms. Lonas,
        who was underage and drinking and doing “a lot” of drugs, went back inside the
        house. After she heard gunshots, she left the party to avoid the police and
        returned to her apartment that she shared with Tiffany Gray.

        At approximately 2:00 a.m. on February 13, [Petitioner], Michael Younger, and
        Jason McGaughey came to Ms. Lonas’ apartment. All of the men were
        intoxicated, and Younger hit the front door so hard it fell off the hinges. Ms.
        Lonas stated that her apartment complex was “run down” and that the door was
        not in good condition at the time. Ms. Lonas became upset because she did not
        want to have to tell her roommate about the door. Mr. McGaughey stayed to fix
        the door.

                                                 4

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 4 of 80 PageID #: 5777
        According to Ms. Lonas, [Petitioner] was agitated while he was at her apartment,
        and the men stayed approximately one and half to two hours. While there that
        morning, Ms. Lonas and [Petitioner] engaged in conversation. When discussing
        where [Petitioner] was headed once leaving her apartment, he said that “he was
        going to get his money back.” Ms. Lonas then asked [Petitioner] “how much
        dope did you front him.” [Petitioner] replied that “it was none of [her] business.”
        The men left the apartment on foot. The following day, February 14, Ms. Lonas
        learned of the triple homicide from the television news.

        Around 7:00 or 8:00 a.m on February 15, Ms. Lonas was taking out her trash,
        when she saw [Petitioner]. Although [Petitioner] was hostile, they again engaged
        in conversation. Ms. Lonas was upset with [Petitioner] because he had been
        having sex with another woman. When talking about where he had been,
        [Petitioner] said that “he had took [sic] care of it, . . . that he went to go get his
        money back, . . . he had done something real bad, . . . he was going to have to go
        away for a little while.” [Petitioner] described his arrival at the townhouse to Ms.
        Lonas: “Twanna knew he was coming, they knocked on the door like the police
        to get in the door, . . . that it was only OJ in that house.” According to
        [Petitioner], OJ pulled a gun on him first so he had to shoot in “self-defense.”
        [Petitioner] told Ms. Lonas that OJ was alive when he left the apartment and that,
        afterwards, he threw his gun in the Loudon County rock quarry. [Petitioner]
        warned Ms. Lonas that she should “never tell anybody anything” about what he
        had told her or he would kill her. The two got into “an irate argument” and
        decided to no longer be friends. Ms. Lonas agreed to never tell anyone about
        what [Petitioner] had told her.

        Ms. Lonas admitted that she had criminal convictions for criminal impersonation
        in 1998 and shoplifting in 1999. According to Ms. Lonas, she had since “changed
        [her] whole life” beginning in 2006. Ms. Lonas stated that she was now in
        college, studying medical assistance and medical billing, and had been a Certified
        Nurse’s Assistant for the past three years. The police “found” her in 2006, and
        she then told the truth about what she knew about the murders. However, on
        cross-examination, Ms. Lonas acknowledged additional convictions for passing a
        worthless check and leaving the scene of an accident in 2006 and a simple
        possession charge in 2008.

        Ranessa Macon testified that [Petitioner] visited her on Sunday morning February
        14. He woke her up, asked her to sit on the couch, and told her he had killed
        someone. After hearing the news, [Petitioner] and Ms. Macon just stood in the
        middle of the room and hugged each other. She did not ask any further questions
        of [Petitioner] about what he had done. She admitted that, back in 1999, she was
        “using drugs pretty heavily[.]”

        Tamara Rhea spoke with [Petitioner] a few days after the shootings, and
        [Petitioner] was apologetic about fighting at Ms. Rhea’s party. Ms. Rhea asked

                                                  5

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 5 of 80 PageID #: 5778
        [Petitioner] about the shootings, inquiring, “Did you have anything to do with
        that?” [Petitioner] jokingly said, “You never know.”

        Approximately a week or two prior to the party in Sweetwater, [Petitioner] told
        Analesha Harper that he had been beaten and robbed, but he did not know the
        perpetrator. [Petitioner] again visited Ms. Harper sometime after the February 12
        party. He told her that an altercation happened at the party, that OJ Blair “was
        there,” and that he was drunk at the time. According to Ms. Harper, [Petitioner]
        did not know who robbed him a few weeks prior to the party in 1999.

        [Petitioner] again visited Ms. Harper in early 2006 and, according to Ms. Harper,
        [Petitioner] was upset because the television news had linked him to the murders.
        When Ms. Harper was asked if [Petitioner] ever told her at a later date “who he
        thought had something to do with” the robbery that happened just a week or two
        prior to the party, she replied, “When I asked him about the murders he was like
        the guy OJ remember, that was the guy that I had the fight with[.]” Ms. Harper
        asked [Petitioner] if he had anything to do with the murders, and he told her “no.”
        Ms. Harper stated on cross-examination that she did not believe [Petitioner] ever
        knew who robbed him in 1999.

        Vanessa Latham testified that, in February 1999, she was having a relationship
        with [Petitioner], that they “messed around for a long time.” Ms. Latham was in
        attendance at the party at Tamara Rhea’s house. Ms. Latham caught the end of
        the fight between OJ Blair and [Petitioner]. To Ms. Latham, it looked like OJ
        Blair was “whipping” [Petitioner]. When she heard gunshots, she went to a
        neighbor’s house.

        After the murders, Ms. Latham talked with [Petitioner] in “Jake’s parking lot”;
        they were “just chilling[.]” [Petitioner] asked Ms. Latham if she knew “that guy
        from Cleveland,” to which she responded affirmatively, and [Petitioner] then said
        “we did that.” Ms. Latham became upset because she had heard that one of the
        girls was pregnant. After she got upset, [Petitioner] said that “the fucking bitch
        shouldn’t have had her ass there[.]” He then threatened to kill Ms. Latham if she
        ever told anyone about what he had told her. Ms. Latham stated that she did not
        believe [Petitioner] about the killings, that she did not know him to be bad person,
        and that she did not know “if he was joking around or not.”

        Several years later, Ms. Latham was contacted by the police. She claimed that the
        authorities were threatening to put her in jail and take her kids away if she did not
        cooperate, so she agreed to make a recorded phone call to [Petitioner]. Detective
        Duff Brumley of the Cleveland Police Department, who had taken over the
        investigation of the triple homicides after Det. Hampton’s departure, was present
        when Ms. Latham placed the call to [Petitioner]. According to Det. Brumley, in
        the first phone call, [Petitioner] was “very reluctant to speak, was evasive, and
        asked Ms. Latham to go to a pay phone and call him or to a secure phone because
        he was afraid that his phone had been wire tapped.” They then went to a pay

                                                 6

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 6 of 80 PageID #: 5779
        phone, and Ms. Latham again phoned [Petitioner]. A recording of this call was
        played for the jury. During the phone call, [Petitioner] stated, “Now, Vanessa,
        listening [sic] to what I’m saying. Regardless of what me and you talked about
        nobody is going to know but me and you. Do you understand that?”

        Stacy Marvin King testified that he had known [Petitioner] since they were
        teenagers. Mr. King was incarcerated at the time of trial and had been since
        March 2006. Mr. King testified that, in February 2006, he was on his way home
        from work, when he stopped at an Applebee’s restaurant in Athens to eat. There
        he saw [Petitioner], and the two men spoke about the triple homicides in
        Cleveland in February 1999. According to Mr. King, [Petitioner] was “agitated
        with regard to the talk on the streets.” [Petitioner] said to Mr. King that “he
        wanted to resolve a problem he had, which was an individual still being alive and
        talking about events surrounding the murder.” That individual was Twanna Blair.

        While talking at Applebee’s, [Petitioner] described the murders to Mr. King.
        [Petitioner] told him that, upon entry into the residence, he fired a shot at OJ
        Blair, killing him. [Petitioner] continued, “[W]e heard a noise upstairs, we got the
        individuals upstairs,” and “they were shot with the intent of not leaving anyone
        alive[.]” According to Mr. King, [Petitioner] stated that his “negative situation . .
        . was only going to get worse” if he “didn’t take out Ms. Blair[.]”

        Mr. King acknowledged that he had been incarcerated many times; his current
        incarceration due to a federal firearms charge. He had multiple convictions for
        selling cocaine and firearm possession and had violated his probation several
        times. Mr. King confirmed that the federal prosecutor had filed a “5K1” motion
        on his behalf, stating that Mr. King had provided “substantial cooperation.” Upon
        this motion, a federal judge can reduce a defendant’s sentence.

        Mark Blair testified that he was locked up in the Monroe County Jail in February
        1999. He testified that he spoke with [Petitioner] by telephone during that time,
        and [Petitioner] told him “that he had killed some people.” On another occasion,
        he and [Petitioner] were walking around the track at the jail and talking, and
        [Petitioner] informed him that, when he got out of jail, he was going “put down a
        demo[.]” Mark Blair replied, “When you get out, . . . them youngsters ain’t going
        to let you come out there and regulate or nothing.” [Petitioner] then said, “I ain’t
        worried about what them youngsters think, . . . if they get in the way I will do
        them just like me and Money did down in Cleveland.” According to Mark Blair,
        Michael Younger was also known as “Money.” [Petitioner] extrapolated to Mark
        Blair that he “handled the matter in Cleveland” after getting into a fight with OJ
        Blair at a party in Sweetwater. Mark Blair acknowledged that he had significant
        criminal history, including convictions for firearm possession, selling cocaine,
        aggravated assault, and evading arrest. He stated that he contacted the authorities
        with this information and confirmed that he did hope to receive some favorable
        treatment based on his cooperation.



                                                 7

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 7 of 80 PageID #: 5780
        In 2001, Agent Mahonen began working with the TBI. Agent Mahonen obtained
        a wiretapping order for [Petitioner’s] cellular phone, and he had recorded over
        300 of [Petitioner’s] telephone calls. Agent Mahonen selected one phone call in
        particular to play for the jury; it was an incoming call, placed from Jewelry
        Television, Incorporated, made on February 14, 2006, at 10:47 a.m. Agent
        Mahonen believed that [Petitioner] was convicted of federal drug charges based
        upon information obtained during the wiretap of [Petitioner’s] phone. Agent
        Mahonen also agreed that, on more than one occasion, [Petitioner] gave blood
        samples, hair samples, and fingerprints to the authorities.

        In the years after the murders, TBI Special Agent Terry Arney, an expert in
        firearms identification, had been unable to match the cartridge cases or bullets
        from the scene to any particular weapon. Testing continued as late as 2007.

        Following testimony from twenty-five witnesses, the State concluded its proof.
        [Petitioner] then made a motion for judgment of acquittal on all counts. The court
        dismissed the conspiracy charge, but the other counts were to be submitted to the
        jury. [Petitioner] then submitted proof in his defense.

        Jason Juan McGaughey testified on behalf of [Petitioner]. He confirmed that he
        had drug convictions and a criminal history spanning approximately eighteen
        years. Mr. McGaughey testified that he did not attend the party in Sweetwater.
        He did recall a visit to Ms. Lonas’ apartment when he “messed her door up and
        she was tripping about her friend was going to put her out because the door was
        messed up.” McGaughey testified that he was accompanied by Michael Younger,
        but [Petitioner] was not with him on that occasion. Mr. McGaughey fixed the
        door, and they left.

        [Petitioner] testified and gave his version of the events. He admitted that, at the
        time of the murders, he sold drugs and had sexual relationships with a lot of
        women. [Petitioner] denied any involvement in the murders.

        According to [Petitioner], he supplied the alcohol for Tamara Rhea’s party on the
        evening of February 12, 1999. He did not take his gun to the party, and he did not
        know OJ Blair prior to the party. He had heard that some “people from Cleveland
        had arrived at this party[.]” [Petitioner] claimed he was watching two women
        fight when someone punched him in the back of the head. He turned to see three
        or four people hitting him and, as he was attempting to ward of[f] the blows, the
        fight moved into the yard. One person “just kept coming” at him. Someone then
        fired a gun, and his attacker ran into the house. He did not recognize any of the
        men who attacked him.

        [Petitioner] was arrested after officers arrived at the scene of the party, and he was
        transported to the police station. Officers tested his hands for gunshot residue but
        did not find any, and [Petitioner] was never charged with any offense connected
        to the party. After being released from the police station, [Petitioner] walked to

                                                  8

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 8 of 80 PageID #: 5781
         the hospital to see who had been shot. A lot of people from the party had
         gathered at the hospital, and he learned Kerry Rogers was the individual who had
         been shot. [Petitioner] and others waited until Mr. Rogers was released from the
         hospital. The [Petitioner] then returned to the party, which had moved “two doors
         down from where the party” had originally begun. He drank and talked with
         people for two to three hours following his return.

         [Petitioner] testified that, after the killings, he gave two statements to the police.
         When the police questioned him a third time, he refused to cooperate. He
         confirmed that, several years later, he was in federal prison with Mark Blair and
         that they talked “all the time.” [Petitioner] denied ever making any incriminating
         statements to Mark Blair. After his release from federal custody, he did give a
         third statement to police. He also gave his fingerprints and DNA sample to
         authorities.

         Following the conclusion of the proof, the jury found [Petitioner] guilty of the
         remaining four charges—especially aggravated robbery and three counts of first
         degree murder during the perpetration of an especially aggravated robbery.
         [Petitioner] was sentenced to life without the possibility of parole for each of the
         murder convictions. For the especially aggravated robbery conviction, the trial
         court imposed a sentence of twenty-five years at 100% to run concurrently with
         the life sentences.

  State v. Johnson, No. E-2010-01142-CCA-R3CD, 2011 WL 3586557, at *1–8 (Tenn. Crim. App.

  Aug. 16, 2011), perm. app. denied, (Tenn. Dec. 11, 2011) (“Johnson I”). The TCCA then

  reversed Petitioner’s especially aggravated robbery conviction, finding the evidence was

  insufficient to support that conviction, but affirmed Petitioner’s three felony-murder convictions,

  finding that the evidence sufficiently established that he committed the murders in an attempted

  especially aggravated robbery, although the statute of limitations had run for such a charge. Id.

  at *8–13.

         While Petitioner’s direct appeal of his convictions was pending, various developments in

  the case against Michael Younger occurred, and in its opinion affirming the denial of Petitioner’s

  post-conviction petition, the TCCA summarized these events and their effect on Petitioner’s

  direct appeal of his convictions as follows:

                                      Defendant Younger’s case

                                                   9

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 9 of 80 PageID #: 5782
         In order to put a number of [] Petitioner’s post-conviction issues into proper
         context, we must also consider the procedural history in co-defendant Michael
         Younger’s case. Defendant Younger’s trial began in May 2010. On July 17,
         2010, Defendant Younger filed a Motion for Interlocutory Appeal in this court.
         In granting Defendant Younger’s Motion for Interlocutory Appeal, this court
         explained:

                Prior to and during trial, [D]efendant [Younger] filed two motions
                to dismiss the indictment, arguing prosecutorial misconduct in the
                form of Brady violations. One of the violations concerned the
                State’s failure to turn over evidence of a State’s witness, Anita
                Wilson, facing multiple charges for check fraud. The trial court
                found that violation egregious enough to order defense counsel to
                report the prosecutors to the Board of Professional Responsibility
                and the prosecutors to self[-]report the violation. Nevertheless, the
                court denied the [Defendant Younger’s] motion to dismiss the
                indictment. As trial progressed, the State, on redirect examination,
                asked a witness, Pam Upton, a question about [Defendant
                Younger] being a “drug dealer,” which question had been
                specifically prohibited by the trial court prior to trial during a Rule
                404(b) hearing. When [Defendant Younger] objected, the
                prosecutor admitted he “decided” to ask the question based upon
                the defense’s cross[-]examination of the witness. [Defendant
                Younger] again requested the trial court dismiss the indictment.
                The court recognized the State’s error but refused to dismiss the
                indictment. At that point, [Defendant Younger] requested a
                mistrial, arguing that the defendant had been “goaded” into making
                the request by the State’s continued bad behavior. The trial court
                found that the “improper testimony [about Defendant Younger’s
                and [] Petitioner’s drug dealing] was directly solicited by the
                [S]tate’s question” against the trial court’s ruling prohibiting that
                line of questioning. The court further noted that there was little
                proof in the record linking [Defendant Younger] with the crime.
                The court found that a curative instruction would be insufficient to
                mitigate the error, stating, “I can’t put the prejudicial proof back in
                the mouth of the witness.” Accordingly, the trial court granted
                [Defendant Younger’s] motion for mistrial.

         See State v. Michael Younger, No. E2010–01541–CCA–R9–DD (Tenn. Crim.
         App. Oct. 11, 2010) (order granting interlocutory appeal).

         In late June 2010, the State informed Defendant Younger’s attorneys about an
         investigation into improper actions by Detective Duff Brumley. The actions
         which led to the investigation and, ultimately, Detective Brumley’s firing were
         unrelated to the instant case. However, a letter from the District Attorney’s
         Office to Defendant Younger’s attorneys also referenced the following:

                                                  10

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 10 of 80 PageID #: 5783
              In an unrelated matter, and in light of these recent events, I must
              also relate to you a conversation that I had with Detective Brumley
              some weeks before our 404(b) hearing in Bradley County in this
              case. Detective Brumley contacted me late in the evening and
              informed me that he had some really great news. He said that he
              had been talking with a “little birdy,” and he knew how we could
              get into evidence a person’s prior statement, even if they now
              claim memory loss. I knew of no such extant rule of evidence that
              would allow us to do so. Detective Brumley told me the exact
              Rule of Evidence number and subpart, read it to me, and explained
              that it was a brand new Rule of Evidence. He further said that his
              “little birdy” said she did not know why the State had not sought to
              use this new Rule of Evidence in the State’s previous cases, as it
              had been passed prior to that trial. He said at the time that she did
              not give him the Rule number, but that she said it was a new rule
              and the only significant new rule passed that year. From there,
              Detective Brumley stated that he looked it up on the web search
              engine Google. Although Detective Brumley would not tell me the
              name of his “little birdy” friend who gave him this information, he
              did reveal that it was a female who was intimately aware of the
              state’s case, all motions that had been filed by the state, all motions
              that had not been filed by the state, and who was aware of the
              passage of new Rules of Evidence.

              Following these revelations, the State filed a Motion to Enter Nolle
              Prosequi (“Motion to Nolle”) in Defendant Younger’s case on
              October 19, 2010. The State’s motion alleged:

              1. The prosecuting officer in this case, [Detective] Duff Brumley,
              is currently under investigation for actions taken in his official
              capacity as a Cleveland Police Department officer. [Detective]
              Brumley has been terminated from his employment by the
              Cleveland Police Department.

              2. In the course of the current investigation of [Detective]
              Brumley, three prior instances have been found which call into
              serious question [Detective] Brumley’s credibility as a witness.

              3. The first instance involved a prior homicide investigation
              wherein [Detective] Brumley testified under oath that he turned
              over recorded statements of a suspect directly to an Assistant
              District Attorney General. However, in subsequent interviews,
              [Detective] Brumley gave inconsistent answers about who received
              the recorded statements. Ultimately it was determined that



                                                11

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 11 of 80 PageID #: 5784
              [Detective] Brumley did not give the recorded statements directly
              to an Assistant District Attorney General as he claimed under oath.

              4. The second instance involved a federal court [c]ase, United
              States v. Tiffany Little, wherein Magistrate Judge Carter in a
              written opinion detailed numerous inconsistent statements made by
              [Detective] Brumley in his sworn testimony. These inconsistent
              statements included material facts that were important to a fair
              determination of the issues in the case and ultimately resulted in
              Magistrate Carter finding that he could place no confidence in the
              accuracy of [Detective] Brumley’s memory. The case was
              subsequently dismissed.

              5. In the current case, Anita Wilson, a key witness, has given a
              statement to counsel for the defense that [Detective] Brumley
              coerced her into claiming that [Defendant] Younger confessed to
              the murders. Counsel for the defendant brought this to the State’s
              attention along with the fact that Ms. Wilson was held on a fugitive
              from justice warrant at [Detective] Brumley’s direction.
              Subsequent investigation has found that Ms. Wilson was in fact
              held on a fugitive from justice warrant even though she was not
              wanted in another state. Her detention on a fugitive from justice
              charge was illegal. It certainly could be inferred that the illegal
              detention was intentional to give [Detective] Brumley additional
              leverage in taking the coercive actions that Ms. Wilson now
              maintains happened.

              6. Ms. Wilson had given a prior statement in 2004 to Lieutenant
              Mark Gibson of the Cleveland Police Department. In that
              statement, Ms. Wilson makes no mention whatsoever of
              [Defendant] Younger confessing to the crimes in question. The
              presence of this prior inconsistent statement lends credence to Ms.
              Wilson’s claims that she was coerced to give her latest statement
              incriminating [Defendant] Younger.

              7. Following the previous trial of [Defendant] Younger which
              ended in a mistrial, [Detective] Brumley returned several pieces of
              evidence to the Cleveland Police Department. Rather than return
              the items to the evidence room as he should have done, [Detective]
              Brumley left the items in his office which was not locked. As
              such, the chain of custody is irrevocably broken as to those items.

              8. The State of Tennessee cannot in good faith call [Detective]
              Brumley to the stand to testify in this matter as his credibility as a
              witness has been severely compromised.



                                                12

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 12 of 80 PageID #: 5785
                9. Finally, and most disturbing, is approximately one hundred and
                seventy-one (171) telephone calls between [Detective] Brumley
                and Judge Amy Reedy, the presiding judge, during the time this
                case was progressing through the court system. A summary of the
                telephone calls has been attached as EXHIBIT 1.

                10. While the State believes firmly that [Defendant] Younger is
                responsible for the deaths of the victims in this case, [Defendant]
                Younger is entitled to due process and a fair trial. No matter what
                reasons are given for the telephone calls between the prosecuting
                officer and the presiding judge, it does not absolve the State of its
                responsibility to see that [Defendant] Younger receives the due
                process afforded to him by law. The absolute appearance of
                impropriety in these telephone calls is such that the State cannot in
                good faith subject [Defendant] Younger to further criminal
                prosecution in this matter. There is no remedy in the law that will
                remove the taint that has been placed on this case as a result of
                these telephone calls. Any verdict, for or against conviction,
                would be viewed with suspicion.

         A list of dates, times, and durations of the supposed phone calls between numbers
         associated with Detective Brumley and Judge Reedy was attached as an appendix
         to the Motion to Nolle. A hearing on the Motion to Nolle was held on December
         17, 2010. By this time, Judge Reedy had recused herself in Defendant Younger’s
         case, and the Honorable Jon Kerry Blackwood, Senior Judge, was appointed to
         preside over the hearing. At the hearing, the parties discussed the numerous
         phone calls alleged to have been made between Detective Brumley and Judge
         Reedy, as well as purported Brady violations involving Anita Wilson. Judge
         Blackwood, in dismissing the indictment without prejudice, recounted the
         procedural history in Defendant Younger’s case, focusing primarily on the State’s
         “drug dealer” question, which led Judge Reedy to order a mistrial. Judge
         Blackwood stated:

                But it’s the Court’s findings that the motion to dismiss, or the
                [Motion to Nolle] should be without prejudice . . . I don’t intend to
                suggest anything except my interpretation from reading a cold
                record, and listening to the arguments of counsel. I don’t intend
                that to be taken as any comment about anything that’s happened in
                this case favorably or unfavorably or . . . however you may take it .
                . . or to comment about the propriety of any actions that have been
                taken in the case. This is a decision based upon what I believe to
                be the law . . . in the state of Tennessee.

         Following the trial court’s granting of the Motion to Nolle, the State and
         Defendant Younger filed a joint Motion to Dismiss his interlocutory appeal,
         which this court granted on December 21, 2010.

                                                 13

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 13 of 80 PageID #: 5786
                                      [] Petitioner’s direct appeal

          [] Petitioner filed his notice of appeal in May 2010, and this court issued its
          opinion in [] Petitioner’s case on August 16, 2011; thus, the proceedings in
          Defendant Younger’s case described above all occurred while [] Petitioner’s case
          was pending on direct appeal. In December 2010, trial counsel attempted to raise
          the issue of the State’s dismissal of Defendant Younger’s case by filing a Motion
          to Consider Post–Judgment Facts in this court, but the court denied the motion,
          stating:

                  The [Petitioner], through counsel, has filed a motion to consider as
                  post-judgment facts the “admissions” of the District Attorney
                  General made in a motion to enter a nolle prosequi filed in State [ ]
                  v. Michael Younger, Bradley County Criminal Court case number
                  08–457, a co-defendant’s case. The motion filed by the prosecutor
                  in the Younger case calls into question the credibility of Duff
                  Brumley, the State’s prosecuting witness in both the Younger case
                  and the [Petitioner’s] case. The State argues in opposition to the
                  motion that the assertions made by the prosecutor in the Younger
                  motion do not constitute post-judgment “facts” capable of
                  consideration by this court pursuant to Rule 14 of the Rules of
                  Appellate Procedure. The State’s position is well-taken. See
                  Tenn. R. App. P. 14, Advisory Comm’n Comments (stating that
                  rule permits consideration of only those post-judgment facts
                  “unrelated to the merits and not genuinely disputed” in order to
                  “keep the record up to date” and “is not intended to permit a retrial
                  in the appellate court”); State v. Roberts, 755 S.W.2d 833, 836
                  (Tenn. Crim. App. 1988) (“Allegations contained in pleadings are
                  not evidence.”). Accordingly, the [Petitioner’s] motion is denied.

   Johnson v. State, No. E2017-00037-CCA-R3-PC, 2018 WL 784761, at *7–10 (Tenn. Crim. App.

   Feb. 8, 2018), perm. app. denied (Tenn. June 6, 2018) (“Johnson II”) (footnote and citation

   omitted).

          After the TCCA affirmed his convictions on direct appeal, Petitioner filed a lengthy pro

   se petition for post-conviction relief (Doc. 9-19, at 6–51), a pro se amendment to that petition

   (Doc. 9-30, at 54–151; Doc. 9-31, at 2), and, through counsel, an addendum (Doc. 9-31, at 62–

   67). After a hearing on the petition (Docs. 9-39–48), the post-judgment court denied Petitioner

   relief in a detailed and thorough opinion (Doc. 9-37, at 80–93; Doc. 9-38, at 2–56). In doing so,

                                                   14

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 14 of 80 PageID #: 5787
   the court noted that while Petitioner had raised a number of claims in his filings, the proof

   presented at the hearing and in Petitioner’s post-hearing briefs was limited to approximately

   eight claims (Doc. 9-37, at 85). The court therefore denied Petitioner post-conviction relief for

   the claims he had raised but presented no proof of support for (Id.) before denying Petitioner

   relief on the remainder of his claims on their merits (Id. at 85–93; Doc. 9-38, at 2–56). Petitioner

   appealed, and the TCCA set forth the following summary of the proof presented at the post-

   conviction hearing in its opinion affirming the denial of post-conviction relief:

          At an evidentiary hearing conducted in March 2016, [] Petitioner called two
          witnesses. Michael J. Cohan testified that he was a private investigator with
          thirty-one years’ experience and that he was hired by trial counsel as an
          investigator in [] Petitioner’s case, after trial counsel’s initial request for funding
          was approved by the Administrative Office of the Courts (AOC) on February 23,
          2007. He recalled that the case was a “seven-year[-]old murder” and that the
          State filed a death notice. Mr. Cohan testified that he met with [] Petitioner to
          discuss the case in both June and July of 2007. Although Mr. Cohan had not yet
          received a copy of discovery, he had a copy of the lengthy Task Force Report
          produced by investigators and an affidavit for a search warrant relating to the
          case. Mr. Cohan took “the two of those and pulled witnesses and witness
          information from [the documents].” Mr. Cohan spoke to the investigator for
          Defendant Younger in July 2007 and learned that counsel and the investigator for
          Defendant Younger had met with Detective Duff Brumley, the lead detective on
          the case, for three hours and that they had “boxes of discovery.” Mr. Cohan sent
          an email on July 19, 2007, to trial counsel about the three-hour meeting
          Defendant Younger’s counsel had with Detective Brumley and asked trial counsel
          if it was possible for them to set up a meeting with the detective.

          Based on trial counsel’s instructions, Mr. Cohan met with Lois Patterson and
          interviewed her. Ms. Patterson stated that [] Petitioner had been staying at her
          house at the time of the murders, but she did not provide [] Petitioner with an
          “absolute alibi.” Mr. Cohan took two trips in July 2007 to meet with [] Petitioner
          and discuss the case. In an email sent to trial counsel in August 2007, Mr. Cohan
          again “nagged” trial counsel about discovery. He received a response from trial
          counsel which stated, “I have been nagging my secretary about the same things. I
          will double my efforts.” On September 13, 2007, Mr. Cohan sent another email
          to trial counsel stating, “I am not in a hurry, got plenty to do, we are on hold until
          we can get discovery and talk to the cop.”


                                                    15

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 15 of 80 PageID #: 5788
         Mr. Cohan testified that he had no further contact from trial counsel in October,
         so he sent another email on November 5, 2007, stating:

                Just checking in so you don’t think I am dodging you. We are
                stuck until we get the rest of discovery and talk with the cop. If . .
                . that is unacceptable, I need guidance. We got no mitigation. I
                suspect that you have a deal in the works, but I am just checking
                in.

         Following this email, Mr. Cohan did not have any contact with trial counsel from
         January 2008 through June 2008, nor did he receive a copy of discovery. In July
         2008, Mr. Cohan emailed trial counsel asking if trial counsel would sign a
         certificate for a bill that he had submitted to trial counsel previously, but trial
         counsel did not respond until December 2008.

         Mr. Cohan testified that he received a copy of discovery on February 10, 2009.
         He explained that the discovery, which was contained in multiple banker’s boxes,
         was voluminous and “[o]verwhelming.” Mr. Cohan began the lengthy process of
         organizing and summarizing the information contained in discovery. Upon
         review, he identified 112 potential witnesses and noted that the discovery
         contained multiple statements from witnesses, all of whom he needed to interview
         if possible. Mr. Cohan explained that the “idea is to know what they are going to
         say, not just what the statement says, in case those things are not necessarily the
         same, or in case they say something else that is not in the statement.” In April
         2009, Mr. Cohan emailed trial counsel and informed him that the authorization for
         funding was almost depleted, as there was only $115 left of the authorization. On
         April 28, 2009, Mr. Cohan provided trial counsel with an affidavit and order for
         additional funding and asked trial counsel to get it signed. However, he did not
         receive a response from trial counsel. On July 7, 2009, Mr. Cohan received an
         email from co-counsel, who sat second chair on [] Petitioner’s case, requesting
         that Mr. Cohan talk to a witness. Mr. Cohan told co-counsel that he was “on
         hold” because they had been “out of money for some time now.” He did not
         receive a response from co-counsel.

         Mr. Cohan recalled that he received a telephone call from trial counsel’s secretary
         on July 23, 2009. The secretary said that trial counsel needed a new copy of the
         order and affidavit that Mr. Cohan had previously provided him. The secretary
         also told Mr. Cohan that [] Petitioner’s case was “going to trial in August.” That
         evening, Mr. Cohan faxed trial counsel a letter, stating that he was withdrawing
         from the case because there was “no way we could conduct this investigation in
         24 days.” Mr. Cohan stated, “You can’t go find 150 people in 24 days, I mean,
         they are not standing on the street corner waiting on you.” Mr. Cohan testified
         that he never met with Detective Brumley.

         As part of discovery, Mr. Cohan learned that a federal inmate, Antwon Cook, had
         made a statement to Detective Brumley and an Assistant United States Attorney

                                                  16

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 16 of 80 PageID #: 5789
         that implicated Kerry Rogers in the murders. Mr. Cook advised that Mr. Rogers
         told him that “the Valentine’s Day triple homicide was ‘some of his work.’” Mr.
         Cohan also learned from a “lead sheet” contained in discovery that Stacy
         Clabough made multiple statements to investigators. In one statement dated
         October 11, 2005, Ms. Clabough admitted that she had been in the victims’
         residence around 3:00 a.m. on the day of the murders. She said that she spoke
         momentarily to OJ Blair and Twanna Blair and then left the residence. Ms.
         Clabough also disclosed that she “[h]eard it was Kerry Rogers.”

         Mr. Cohan explained that the Task Force Report contained a statement from
         another federal inmate, Jerome Hadley, implicating Mr. Rogers. According to
         Mr. Hadley, Mr. Rogers told him, “I was there, I know what happened but I’m not
         going to talk to the police about that.” Mr. Cohan testified that discovery also
         contained investigators’ notes about an interview with federal inmate, Charlie
         Stephenson, who said that he sold two guns to Mr. Rogers and that those guns
         were used in the victims’ murders. Mr. Stephenson said that Mr. Rogers drove a
         “white Corvette with flip up headlights” at the time. Also in discovery was an
         investigative lead report regarding a man named John Thomas, who stated that OJ
         Blair “got his drugs from Kerry Rogers[.]” Mr. Cohan testified that trial counsel
         gave him no instructions in regards to these witnesses. He stated that, had he
         been given instruction and appropriate funding, he would have attempted to find
         these witnesses.

         Mr. Cohan also testified about witnesses identified in a TBI report. He explained
         that, in a sworn statement, Jennifer Folliett told investigators that she had received
         a letter, which contained a photograph of victim Dawn Rogers, which stated,
         “You are next n***** lover to kill a whore.” Mr. Cohan stated that trial counsel
         did not instruct him to interview Ms. Folliet about who may have sent the letter.
         The TBI report also contained a lengthy statement from William Neely, who
         implicated Ronnie Cox, Corey Davis, and Jeff Roarke in the homicides. Mr.
         Neely said that both Mr. Cox and Mr. Davis admitted to him that they murdered
         the victims and that he saw blood on their clothing. He explained that the victims
         were murdered because OJ Blair was “messing around with [Mr. Roarke’s]
         girlfriend.” In additional investigative lead sheets, Mr. Cohan discovered that
         Faye Lindsey and Kenyatta Waters told investigators that the murders were
         connected to a fight the night before between “the Roarkes,” OJ Blair, and
         Twanna Blair. A man named Larry Hardy also spoke to investigators and
         implicated Corey Davis. Jill Flowers told investigators that, following the
         murders, Twanna Blair told her that “three white men dressed in police uniforms”
         committed the murders. Trial counsel provided Mr. Cohan no instruction in
         regards to these witnesses.

         Mr. Cohan recalled that there were two sworn statements in discovery from
         Vanessa Latham. In the first sworn statement, given on November 23, 2005, Ms.
         Latham told investigators that [] Petitioner had never spoken to her about the
         murders; she stated that [] Petitioner was “not the type of person to kill someone

                                                  17

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 17 of 80 PageID #: 5790
         himself, I don’t think. I think he could have someone do it for him.” However,
         Ms. Latham provided a second sworn statement six days later, in which she said
         that [] Petitioner confessed to her that he committed the murders.

         Additionally, police reports contained in discovery indicated that Stacy Clabough
         had given four statements to various investigators with the Cleveland Police
         Department. In the first statement, provided February 17, 1999, Ms. Clabough
         said that she was at the Sweetwater party the night before the murders and that []
         Petitioner “kept talking about getting a gun.” She also said that she was at the
         victims’ apartment for about five minutes around 3:30 a.m. on February 14 and
         that she saw OJ Blair and Twanna Blair at the residence. Ms. Clabough stated
         that she had heard that John Garrett, victim Dawn Roger’s ex-husband, “might
         have had something to do with the killings[.]” In a second statement dated March
         22, 2000, Ms. Clabough again stated that she went to the victims’ apartment
         around 3:00 a.m. on February 14; she said that she spoke to Twanna Blair briefly
         and saw OJ Blair sitting on the couch. Ms. Clabough was interviewed again on
         October 11, 2005, and she initially stated that there was no answer at the door to
         the victims’ apartment when she knocked on the door at 3:00 a.m. However, Ms.
         Clabough then acknowledged entering the residence and speaking to both OJ and
         Twanna Blair “momentarily.” Ms. Clabough recalled seeing a white sports car, a
         red car, and a black truck in the parking lot of the victims’ apartment building.
         She stated that OJ Blair sold drugs and that “[e]verybody sa[id] he got killed
         because of it.” Finally, Ms. Clabough provided a sworn statement to Detective
         Brumley on January 22, 2008, when she was incarcerated in the Bradley County
         Jail on a probation violation. She admitted that she had withheld information in
         her previous interviews “out of fear[.]” Ms. Clabough stated that, when she
         arrived at the victims’ residence around 3:15 a.m. on February 14, Twanna Blair
         answered the door, “said they were asleep and closed the door.” Ms. Clabough
         said that the door was “only cracked” open, and “it was hard to see.” She
         explained that, as she walked back to her car, she saw a black male sitting in the
         driver’s seat of a red car wearing a dark colored stocking cap or toboggan. She
         described the man as “tall and thin.”

         Mr. Cohan agreed that he could not say whether any of these potential witnesses
         could have been located and that he had no idea what they would have said if he
         had talked to them. However, he stated that it was important to act quickly in an
         investigation because it increased the likelihood that witnesses would be living in
         the same place and could, thus, be located by the investigator and because the
         sooner they could be located, “the better the [witnesses’] memories [were.]” Mr.
         Cohan explained that he needed to review discovery before talking to witnesses
         because “99 percent of the time[,] after we talk to them, they are not going to talk
         to us again.”

         Trial counsel testified that he had practiced law since 1988 and that he and the
         District Public Defender were appointed to represent [] Petitioner in early 2007.
         Trial counsel recalled that [] Petitioner was charged with first degree murder,

                                                  18

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 18 of 80 PageID #: 5791
         along with two co-defendants, and the State had filed a notice to seek the death
         penalty in [] Petitioner’s case. After his appointment, trial counsel began to
         familiarize himself with the case; he spoke to [] Petitioner and to witness Lois
         Patterson. He also discussed the case with the State and with the Public Defender.
         Trial counsel explained that he let the Public Defender get discovery because his
         office was in Cleveland and trial counsel’s office was not. Trial counsel stated,
         however, that the Public Defender provided him a copy of discovery, and he went
         to the Cleveland Police Department to “review some things” on several occasions.
         Trial counsel estimated that he worked hundreds of hours on [] Petitioner’s case.
         He recalled that the State’s case was circumstantial, with no forensic evidence
         connecting [] Petitioner to the crime. Trial counsel acknowledged that he was
         never able to “firm up” Ms. Patterson as an alibi witness. Trial counsel testified
         that the Public Defender eventually discovered a conflict, and the trial court
         appointed co-counsel as second chair.

         [] Petitioner went to trial in August 2009. Trial counsel explained that because
         the homicides occurred in 1999 and the investigation continued over eight years,
         there was “a lot” of discovery, and it was provided to trial counsel “in waves.”
         He stated that he had some of discovery by March 3, 2008, which included
         information about federal wiretaps conducted on [] Petitioner. Trial counsel
         recalled that funding for an investigator was approved on February 23, 2007, and
         he hired Mr. Cohan. Trial counsel agreed that his records showed that he
         corresponded with Mr. Cohan for a total of 5.1 hours before trial. He
         acknowledged that Mr. Cohan did not interview any witnesses other than Ms.
         Patterson. Trial counsel stated that he also interviewed Ms. Patterson, who
         provided trial counsel with contact information for “a lot of the witnesses” and
         helped in “getting some of the witnesses . . . to [trial counsel’s] office.” Trial
         counsel agreed that he billed the AOC for a total of 4.6 hours for talking to
         witnesses and 5.9 hours for speaking with [] Petitioner.

         He stated that he discussed with [] Petitioner, both before and during trial,
         whether [] Petitioner would testify, and [] Petitioner decided to testify. Trial
         counsel recalled that, in preparation for [] Petitioner’s testimony, he talked to []
         Petitioner about the events at the party in Sweetwater. They also discussed []
         Petitioner’s relationship with several of the women who were set to testify for the
         State. Trial counsel discussed [] Petitioner’s criminal history and how they would
         approach it if [] Petitioner testified. Trial counsel agreed that he did not practice
         specific questions with [] Petitioner to prepare his testimony. However, trial
         counsel stated that he knew [] Petitioner would say that he was not sure where he
         was when the murders took place because “it was eight years later.” Trial counsel
         explained:

                [T]here was always some question about where he was, because
                even when we were looking at the possibility of an alibi, there
                w[ere] some things that we couldn’t firm up dates.
                ...

                                                  19

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 19 of 80 PageID #: 5792
                 I mean, and remember, we are trying to piece all this together
                 seven years later or eight years later.
                 ...

                 Well, it is unhelpful for him to lie and say he is somewhere that
                 can later be proved he wasn’t there. And plus, we were in a
                 situation where three or four women had said that [[] Petitioner]
                 had felt the need to unburden himself to them. And, you know, it
                 is easy to potentially call one woman a liar, but it is a whole lot
                 harder to call four women a liar. And so at that point, basically, if
                 [[] Petitioner] sits over there in stone silence, then that’s going to
                 confirm in a lot of people’s mind that, well, then, they must be
                 telling the truth and he must be lying.

                 *       *       *

         Trial counsel stated that, as part of trial strategy, they decided to have [] Petitioner
         testify and admit that he was a convicted drug dealer. Trial counsel testified that
         his strategy was to be forthright with the jury regarding [] Petitioner’s drug
         dealing while advancing the theory that [] Petitioner was “not the type of person
         who would kill someone.” As such, trial counsel did not object to testimony
         regarding a conversation between a State witness and [] Petitioner that took place
         while [] Petitioner was incarcerated in federal prison.

         Trial counsel testified that he called Twanna Blair—who was charged with the
         murders and with aggravated perjury—as a witness at trial for the sole purpose of
         authenticating her voice on the 911 recording. He explained that her attorney
         objected repeatedly to her testifying, and at some point, Defendant Blair invoked
         her Fifth Amendment rights. When asked why he did not question Defendant
         Blair about her earlier statement to police in which she said it was “three white
         guys [who] did it,” trial counsel replied, “I don’t remember how the decision was
         made with regard to that.” He stated that he did not recall seeing a document in
         discovery which showed that Defendant Blair’s hands tested positive for gunshot
         residue. Trial counsel agreed that, had he known this information, he would have
         wanted to present it to the jury.

         Trial counsel stated that the theory of defense was that unknown individuals shot
         the victims, that [] Petitioner was never at the victims’ apartment in Cleveland,
         and that the Sweetwater party did not provide motive for the murders. He agreed
         that five people interviewed by police implicated Kerry Rogers in the killings and
         four people implicated Jeff Roarke, Corey Davis, and Ronnie Cox. He agreed
         that Mr. Cook and Mr. Hadley were potential witnesses that he would have
         wanted to talk to about Mr. Rogers’ involvement in the crime. When shown the
         letter received by Ms. Folliett threatening Dawn Rogers, trial counsel stated that
         he did not recognize the letter but that he would have wanted to talk to Ms.

                                                   20

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 20 of 80 PageID #: 5793
         Folliett about the letter prior to trial. Trial counsel acknowledged that Mr. Neely,
         who had seen a pistol burn on Mr. Cox’s body, was not interviewed about his
         statements to police. He stated that none of these potential witnesses testified at
         trial.

         Trial counsel explained that the State’s theory was that there had been a fight
         between [] Petitioner and OJ Blair the night before the murders while they were at
         a party in Sweetwater and that [] Petitioner had taken revenge against OJ Blair for
         the fight. Trial counsel acknowledged that Ms. Lindsey told police that OJ Blair
         and Twanna Blair had been in a fight with “the Roarkes” at the Sweetwater party,
         which would “indicate that there were other people out there with the exact same
         motive.” Additionally, Ms. Waters’ statement to police appeared to corroborate
         that there had been a fight between “the Roarkes” and OJ Blair.

         Trial counsel testified that trial witness Vanessa Latham gave at least two
         statements to investigators. He recalled that Ms. Latham testified consistently
         with her second statement, i.e., she said that [] Petitioner admitted to her that he
         killed the victims. However, Ms. Latham made a statement six days prior to trial,
         in which she said that [] Petitioner was not the type of person to kill someone but
         that she thought “he could have somebody do it for him.” Trial counsel could not
         recall if Ms. Latham was confronted with the first statement on cross-examination
         at trial. Trial counsel testified that Ms. Latham participated in two recorded
         phone calls with [] Petitioner as part of the police investigation and that []
         Petitioner made comments during these calls “that could be interpreted in a
         damaging way.”

         Regarding witness Stacy Clabough, trial counsel recalled that she testified at trial
         that she saw a man fitting [] Petitioner’s description in a car outside the victims’
         apartment the morning of the murders but that her first three statements to police
         did not mention this. Additionally, Ms. Clabough’s third statement to police
         implicated Kerry Rogers. Trial counsel acknowledged that Ms. Clabough was not
         confronted with these prior statements, explaining that he purposely did not ask
         her about these prior statements because of trial counsel’s previous hearsay
         objections against the State.

         Trial counsel testified that he could not recall why he did not raise [the] issue of
         prosecutorial misconduct in the motion for new trial and agreed that his failure to
         do so caused the issue to be waived on appeal. Prior to the conclusion of the
         direct appeal, the State entered the Motion to Nolle in Defendant Younger’s case
         “due to the fact that Detective Brumley was under investigation at that time for
         some actions that had resulted in him losing his job.” In response, trial counsel
         filed a Motion to Consider Post–Judgment Facts with the appellate court. In the
         motion, trial counsel alleged that the State believed that Anita Wilson, who
         testified against [] Petitioner, was held on a fugitive from justice warrant that did
         not exist and that her testimony was coerced. The motion was unsuccessful, and
         trial counsel did not raise the Brumley issue either as plain error or by filing a

                                                  21

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 21 of 80 PageID #: 5794
         petition for writ of error coram nobis on behalf of [] Petitioner. He explained that
         he considered the possibility of filing for coram nobis relief, but he “didn’t
         believe that that was going to be enough to where the [c]ourt was going to say that
         . . . [[] Petitioner] was prejudiced to the extent” required for coram nobis relief.

         Trial counsel agreed that, at trial, the State suggested that it would not mention
         that [] Petitioner had been in federal prison, but trial counsel said that it was okay
         to mention it because “[g]iven the approach that we were leaning toward, as far as
         [[] Petitioner] being open and aboveboard about his history, about what he had
         done, about where he had been, that we did not see that that was something that
         would be damaging.” He explained that the trial strategy was to portray []
         Petitioner as “a drug dealer but not a killer.” Trial counsel acknowledged,
         however, that he could have asked about whether a trial witness was expecting a
         reduction in his federal sentence without allowing the jury to hear that []
         Petitioner had been in federal prison.

         Trial counsel had no explanation as to why there was a two-year period during
         which [] Petitioner’s investigator did nothing on the case. He recalled that, when
         [] Petitioner’s case was set for trial in August 2009, he filed a Motion for
         Continuance, but the motion was denied. Trial counsel agreed that the jury never
         had an opportunity to consider Kerry Rogers or Jeff Roarke as alternative
         suspects. However, trial counsel stated that he was not aware of any exception to
         the hearsay rule that would have allowed hearsay statements about other suspects
         into evidence.

         The State called co-counsel to testify. Co-counsel stated that he was appointed as
         second chair on [] Petitioner’s case in the spring of 2009. Co-counsel met with
         the Public Defender and retrieved his file on [] Petitioner’s case. Co-counsel then
         organized the file, discussed with trial counsel the State’s case and general trial
         strategy, and sent out jury questionnaires. He testified that he spent a lot of time
         organizing the Public Defender’s file because when he received it, the file was
         “just thrown into more and more boxes.” Co-counsel recalled that the evidence
         against [] Petitioner was circumstantial. Although the State presented witness
         statements implicating [] Petitioner, it presented no forensic or physical evidence.
         Regarding witness statements implicating [] Petitioner, co-counsel stated:

                And in my assessment, the number of those statements was
                somewhat troubling, you know, given the fact that maybe you
                could discredit one person or two persons. But if you had five or
                six, it makes it much more difficult. That was what I thought was
                the strong point[ ] of the State’s case.

         Co-counsel believed, however, that there were other persons with the “motive and
         opportunity” to commit the offenses.




                                                  22

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 22 of 80 PageID #: 5795
          Co-counsel recalled that he sent an email to Mr. Cohan, asking that Mr. Cohan
          interview a witness. However, Mr. Cohan told him that they were “out of
          money.”

          Co-counsel testified that he would have expected Mr. Cohan to attempt to
          interview witnesses, and he agreed that it was trial counsel’s role to direct the
          investigator and follow up with him. Co-counsel recalled that he and trial counsel
          spoke to [] Petitioner about whether or not to testify “at different times in the
          trial[.]” Co-counsel stated that, as part of trial strategy, they did not try to hide the
          fact that [] Petitioner had a federal drug conviction and “was known as the guy
          that kind of ran the drug trade in the Sweetwater area.” He explained:

                  . . . I would assume one of the reasons a lot of times you would not
                  want a defendant to testify is because they have a serious criminal
                  record that you are trying to keep out in front of a jury, but I know
                  in this case that I think we were upfront maybe in opening
                  argument even that [[] Petitioner] had a criminal record, he was
                  serving time for a federal drug conviction. We didn’t try to hide
                  any of that fact, that he was somewhat known as maybe the—I
                  don’t want to use the word, drug kingpin, because that’s not what
                  we said. But maybe he was known as the guy that kind of ran the
                  drug trade in the Sweetwater area. And we let the jury know that
                  up front.

                  And I think we did discuss with him at different times testifying in
                  that, you know, obviously, if he testified, he was going to be
                  subjected to cross-examination and was going to have to answer
                  some things and explain some things and would be on display, so
                  to speak, for the jury, so—but I am sure we did discuss that with
                  him.

          Co-counsel stated that he was no longer on the case at the time the post-trial
          motions were filed. He recalled, however, that the District Attorney General was
          “adamant” that [] Petitioner’s counsel needed to file something against the trial
          judge. Co-counsel stated, “But I did not feel that Judge Reedy treated us at all
          unfairly in this trial . . . . She was much harder on the District Attorney General’s
          Office than on us.”

   Johnson II, at *11–16. With regard to the issue of the phone calls between Detective Brumley

   and Judge Reedy, the TCCA noted that, in Michael Younger’s case, the prosecution

   acknowledged seventy-eight such calls occurred between October 6, 2008, the date of

   Petitioner’s indictment (Doc. 9-2, at 5), and August of 2009, when Petitioner’s trial started, but



                                                     23

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 23 of 80 PageID #: 5796
   no such phone calls occurred during Petitioner’s trial. Id. at *9 n. 5. The TCCA affirmed the

   denial of the post-conviction petition. Id. at *30.

          Petitioner next filed his pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254

   (Doc. 1), which is now before the Court, in which he asserts the following claims for relief:

          1. The evidence is insufficient to sustain his convictions (Doc. 1, at 4; Doc. 2, at 56–61;
             Doc. 16, at 13–18);

          2. Counsel was ineffective for (1) failing to fully investigate the case and interview all
             witnesses about Detective Brumley threatening or intimidating them into making
             materially false statements and (2) failing to investigate Detective Brumley’s
             disciplinary history (Doc. 1, at 5; Doc. 2, at 61–66; Doc. 16, at 20–23);

          3. Counsel was ineffective for failing to object to the playing of a recorded phone call
             between Petitioner and BJ Colquitt (Doc. 1, at 6; Doc. 2, at 67–72; Doc. 16, at 23–
             24);

          4. Counsel was ineffective for failing to object to and request a mistrial based upon the
             prosecution calling numerous witnesses as a mere ruse to introduce improper and
             prejudicial evidence and failing to raise this issue as plain error in the motion for new
             trial and direct appeal (Doc. 1, at 7-8; Doc. 2, at 73–79; Doc. 16, at 24–25);

          5. Counsel was ineffective for failing to cross-examine or otherwise question Twanna
             Blair about her pretrial statements (Doc. 1, at 14; Doc. 2, at 79–88; Doc. 16, at 25–
             26);

          6. Counsel was ineffective for failing to interview, subpoena, and/or otherwise utilize
             various individuals as witnesses (Doc. 1, at 14–15; Doc. 2, at 88–93; Doc. 16, at 26–
             28);

          7. Counsel was ineffective for informing the jury that Petitioner was incarcerated (Doc.
             1, at 15; Doc. 2, at 94–97; Doc. 16, at 28);

          8. Counsel was ineffective for introducing evidence of:

              a. Petitioner’s prior womanizing;
              b. Drug-related activity;
              c. The fight between Petitioner and OJ Blair;
              d. The breaking of the door off the hinge at Amy Lonas’s residence; and
              e. Other bad conduct of Petitioner.

              (Doc. 1, at 15; Doc. 2, at 97–110; Doc. 16, at 29–30);



                                                    24

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 24 of 80 PageID #: 5797
         9. Counsel had a conflict of interest because he had previously sought to prosecute
            Petitioner and previously represented Judge Reedy (Doc. 1, at 15–16; Doc. 2, at 110–
            14; Doc. 16, at 30);

         10. Counsel was ineffective for failing to fully investigate the case and failing to raise the
             defense of third-party guilt (Doc. 1, at 16; Doc. 2, at 115–19; Doc. 16, at 31);

         11. Counsel failed to object and/or request a mistrial due to the prosecutor’s numerous
             instances of prejudicial and improper comments and conduct and failed to raise these
             issues as plain error in the motion for new trial and direct appeal (Doc. 1, at 16; Doc.
             2, at 119–27; Doc. 16, at 32);

         12. Counsel was ineffective for failing to file a petition for writ of error coram nobis and
             failing to move to stay Petitioner’s direct appeal due to Detective Brumley’s
             wrongdoing and arguments for Judge Reedy’s recusal (Doc. 1, at 16–17; Doc. 2, at
             127–34; Doc. 16, at 33);

         13. Counsel was ineffective for failing to thoroughly investigate the case by
             communicating with Michael Cohan and/or timely seeking funding for investigation
             of the case (Doc. 1, at 17; Doc. 2, at 134–39; Doc. 16, at 34);

         14. Counsel was ineffective in a manner that results in a presumption of prejudice under
             United States v. Cronic, 466 U.S. 648 (1984) because his failure to engage and obtain
             additional funding for the investigator meant that he was not functioning in an
             adversarial capacity (Doc. 1, at 17; Doc. 2, at 139–41; Doc. 16, at 35–36);

         15. Counsel failed to object, request a mistrial, and raise as plain error in the motion for
             new trial and on direct appeal the prosecutor’s argument and proof that constructively
             amended the indictment, and failed to argue to the jury that the proof did not meet the
             requirements for conviction (Doc. 1, at 17–18; Doc. 2, at 141–46; Doc. 16, at 36–37);

         16. Counsel failed to object, request a mistrial, and raise as plain error in the motion for
             new trial and on direct appeal the fatal variance between the indictment and the proof
             presented at trial (Doc. 1, at 18; Doc. 2, at 146–54; Doc. 16, at 37–38);

         17. Counsel was ineffective for failing to move to dismiss the indictment and/or seek
             disqualification of the Bradley County District Attorney’s Office (Doc. 1, at 18; Doc.
             2, at 154–59; Doc. 16, at 38–40);

         18. Counsel failed to move to dismiss Counts 4 and 5 of the indictment and/or challenge
             these counts on the basis that the indictment was insufficient, duplicitous, and/or
             violated the principles of double jeopardy and/or that the prosecution relied on an
             improper factual predicate of a robbery against OJ Blair, as neither female victim’s
             property was specified as the subject of a robbery (Doc. 1, at 18–19; Doc. 2, at 159–
             68; Doc. 16, at 40–41);


                                                   25

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 25 of 80 PageID #: 5798
          19. The prosecution suppressed records in possession of the Cleveland Police Department
              of Detective Brumley’s disciplinary history and other evidence that would have called
              Detective Brumley’s credibility into question (Doc. 1, at 19; Doc. 2, at 171–73; Doc.
              16, at 44–49);

          20. The prosecution suppressed evidence relating to third-party guilt (Doc. 1, at. 20; Doc.
              2, at 174–76; Doc. 16, at. 49–50);

          21. The prosecution suppressed evidence of Twanna Blair’s positive gunpowder residue
              test (Doc. 1, at 20; Doc. 2, at 176; Doc. 16, at 50–51);

          22. The prosecution suppressed evidence of Antwon Cook’s statements implicating Kerry
              Rogers as the murderer (Doc. 1, at 20; Doc. 2, at 177; Doc. 16, at 51–52);

          23. The prosecution suppressed evidence that police found a .22 rifle and ammunition on
              or near Kerry Rogers during a 2006 search (Doc. 1, at 20–21; Doc. 2, at 178–79; Doc.
              16, at 52–57); and

          24. The relationship/communications between Judge Reedy and Detective Brumley
              caused structural error in his trial that violated his due process rights (Doc. 1, at 21;
              Doc. 2, at 179–84; Doc. 16, at 57–58).

          In support of his petition, Petitioner filed a one-hundred and eighty-five-page

   memorandum (Doc. 2) and an exhibit (Doc. 2-1). Respondent filed a response in opposition

   thereto (Doc. 10), as well as the state record (Doc. 9). Petitioner filed a reply (Doc. 16).

   II.    STANDARD OF REVIEW

          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), codified in 28

   U.S.C. § 2254, et. seq., a district court may not grant habeas corpus relief for a claim that a state

   court decided on the merits unless the state court’s adjudication of the claim:

                  (1) resulted in a decision that was contrary to, or involved an
                  unreasonable application of, clearly established Federal law, as
                  determined by the Supreme Court of the United States; or

                  (2) resulted in a decision that was based on an unreasonable
                  determination of the facts in light of the evidence presented in the
                  state court proceeding.




                                                    26

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 26 of 80 PageID #: 5799
   28 U.S.C. § 2254(d)(1)–(2). This standard is hard to satisfy. Montgomery v. Bobby, 654 F.3d

   668, 676 (6th Cir. 2011) (noting that “§ 2254(d), as amended by AEDPA, is a purposefully

   demanding standard . . . ‘because it was meant to be’”) (quoting Harrington v. Richter, 131 S.

   Ct. 770, 786 (2011)). When evaluating the evidence presented in State court, a federal habeas

   court presumes the correctness of the State court’s factual findings unless the petitioner rebuts

   that presumption with clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).

   III.   ANALYSIS

          A. Exhaustion

          Before a federal court may grant habeas relief to a state prisoner, the prisoner must

   exhaust his available state-court remedies. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526

   U.S. 838, 842 (1999). Exhaustion requires the petitioner to “fairly present” each federal claim to

   all levels of the state appellate system by presenting the “same claim under the same theory” up

   to the state’s highest court, Wagner v. Smith, 581 F.3d 410, 414, 418 (6th Cir. 2009), to ensure

   that states have a “full and fair opportunity to rule on the petitioner’s claims.” Manning v.

   Alexander, 912 F.2d 878, 881 (6th Cir. 1990). When a petitioner no longer “has the right under

   the law” to properly exhaust a claim with the state courts, the claim is technically exhausted but

   procedurally defaulted. See 28 U.S.C. § 2254(c); Atkins v. Holloway, 792 F.3d 654, 657 (6th

   Cir. 2015) (providing that “when a petitioner fails to present a claim in state court, but that

   remedy is no longer available to him, the claim is technically exhausted, yet procedurally

   defaulted”); see also Tenn. Code Ann. § 40-30-102(a) (one-year limitation period) and § 40-30-

   102(c) (“one petition” rule).

          “Federal courts lack jurisdiction to consider a habeas petition claim that was not fairly

   presented to the state courts.” Blackmon v. Booker, 394 F.3d 399, 400 (6th Cir. 2004) (citing



                                                    27

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 27 of 80 PageID #: 5800
   Newton v. Million, 349 F.3d 873, 877 (6th Cir. 2003)). Thus, a prisoner’s procedural default of a

   claim forecloses federal habeas review unless the petitioner shows cause to excuse his failure to

   comply with the procedural rule and actual prejudice from the constitutional violation. Coleman

   v. Thompson, 501 U.S. 722, 750 (1991).

          Petitioner presented the following claims to the TCCA on his direct appeal of his

   convictions: (1) the evidence was insufficient to support his conviction for especially aggravated

   robbery, and thus all of his convictions, including his felony-murder convictions, should be

   “thrown out” (Doc. 9-13, at 17–19); (2) the prosecution’s improper actions at trial unfairly

   prejudiced the jury (Id. at 20–22); and (3) the discovery of wrongdoing by an officer in the case

   tainted the evidence (Id. at 23–24). Petitioner presented the following claims to the TCCA in his

   appeal of the denial of his petition for post-conviction relief: (1) trial counsel was inadequate

   because he failed to adequately interview witnesses (Doc. 9-49, at 46–61); (2) trial counsel failed

   to adequately prepare Petitioner to testify (Id. at 61–63); (3) trial counsel failed to object to

   irrelevant evidence regarding the Sweetwater fight and Petitioner’s drug dealing (Id. at 63–65);

   (4) trial counsel failed to ask Twanna Blair about her statement that three white men were

   responsible for the shootings (Id. at 65–67); (5) counsel failed to protect Petitioner’s appellate

   rights by raising Detective Brumley’s wrongdoing as (a) plain error and/or (b) as a writ of error

   coram nobis (Id. at 67–70); (6) the cumulative effect of trial counsel’s errors denied him a fair

   trial (Id. at 70–72) and (7) the issues raised in the prosecution’s motion to nolle prosequi the

   charges against Michael Younger establish a structural error in his trial that denied him an

   impartial judge (Id. at 72–77).

          Petitioner acknowledges that he did not exhaust all of his claims for § 2254 relief with the

   TCCA but argues that the Court should excuse this under various theories (Doc. 2, at 6–10).



                                                     28

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 28 of 80 PageID #: 5801
   First, Petitioner asserts that any procedural default was due to the ineffective assistance of his

   appellate and/or post-conviction counsel (Id. at 6–7). Second, Petitioner argues that Tennessee

   Supreme Court Rule 13, which does not provide a non-capital defendant seeking post-conviction

   relief the opportunity to acquire funds for an investigator, excuses his default of claims (Id. at 7–

   9). Third, Petitioner states that Tennessee’s one-petition rule prevents review of later-arising

   claims for actual innocence and/or prosecutorial suppression of evidence and excuses his

   procedural default of those claims (Id. at 9). Lastly, Petitioner asserts that newly discovered

   evidence of his actual innocence establishes that failure to consider his claims would result in a

   miscarriage of justice and entitles him to review of his procedurally defaulted claims (see, e.g.,

   id. at 9–10).

           Accordingly, the Court will first analyze the merits of each of Petitioner’s arguments to

   excuse of his procedural default of claims before addressing each claim.

                   1. The Martinez Exception

           Petitioner first asserts that his procedural default of any claims was due to the ineffective

   assistance of his appellate and/or post-conviction counsel. However, as set forth above, the only

   claim for ineffective assistance of appellate counsel that Petitioner exhausted with the TCCA

   was that counsel should have protected his appellate rights regarding allegations of wrongdoing

   by Detective Brumley and/or Judge Reedy. Thus, he procedurally defaulted all other claims for

   ineffective assistance of appellate counsel.

           Moreover, petitioners do not have a constitutional right to effective assistance of post-

   conviction counsel. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). As such, ineffective

   assistance of counsel in post-conviction proceedings generally does not establish “cause” to

   excuse procedural default. Coleman, 501 U.S. at 755.



                                                    29

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 29 of 80 PageID #: 5802
          But, when a petitioner could raise a claim for trial counsel’s ineffective assistance for the

   first time in a post-conviction petition, ineffective assistance of post-conviction counsel may be

   “cause” to excuse procedural default of a substantial ineffective assistance of counsel claim.

   Trevino v. Thaler, 133 S.Ct. 1911, 1918–21 (2013); Martinez v. Ryan, 132 S. Ct. 1309, 1320

   (2012); Wallace v. Sexton, 570 F. App’x 443, 452–53 (6th Cir. 2014). This exception, referred

   to as the Martinez exception, applies in Tennessee. Sutton v. Carpenter, 745 F.3d 787, 792–95

   (6th Cir. 2014).

          However, Martinez only allows a petitioner to present claims for ineffective assistance of

   trial counsel that he defaulted due to the ineffective assistance of post-conviction counsel—it

   does not excuse a petitioner’s default of other types of claims. See Abdur’Rahman v. Carpenter,

   805 F.3d 710, 714 (6th Cir. 2015). Moreover, the Supreme Court has declined to extend the

   Martinez exception to excuse a habeas petitioner’s procedural default of an ineffective assistance

   of appellate counsel claim. Davila v. Davis, 137 S. Ct. 2058, 2067 (2017) (declining to extend

   the scope of Martinez to include procedurally defaulted claims of ineffective assistance of direct

   appellate counsel due to ineffectiveness of post-conviction counsel). Further, the Martinez

   exception does not apply to ineffective assistance of counsel claims that the petitioner defaulted

   in his appeal after the post-conviction court rejected them on the merits.1 Middlebrooks v.

   Carpenter, 843 F.3d 1127, 1136 (6th Cir. 2016) (stating that Martinez did not apply because the

   “claims were raised and rejected on the merits by the initial postconviction court, and ineffective




   1
    The post-conviction court specifically held that a number of arguments that Petitioner raised in
   his “various petitions for relief [we]re denied, as [] [P]etitioner [] failed to present clear and
   convincing evidence to support these factual assertions.” (Doc. 9-37, at 83). When a state court
   denies relief on a properly presented federal claim, federal courts presume that the state court
   adjudicated that claim on the merits. Harrington v. Richter, 562 U.S. 86, 99 (2011). Petitioner
   has set forth no evidence or argument to dispute that presumption as to this holding.
                                                   30

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 30 of 80 PageID #: 5803
   assistance of counsel on post-conviction appeal cannot establish ‘cause’ to excuse [petitioner]’s

   procedural default, which occurred only in the Tennessee Court of Criminal Appeals”).

          Thus, the Court may only address Petitioner’s unexhausted claims for ineffective

   assistance of trial counsel that he did not bring in his original petition for post-conviction relief

   under the Martinez exception. The Court will address those claims below.

                  2. Actual Innocence

          Petitioner also argues that the Court should excuse his procedural default of claims due to

   his actual innocence. A claim that has been procedurally defaulted may be considered on its

   merits if the petitioner demonstrates that his is “an extraordinary case, where a constitutional

   violation has probably resulted in the conviction of one who is actually innocent.” Murray v.

   Carrier, 477 U.S. 478, 496 (1986)); see also House v. Bell, 547 U.S. 518, 536 (2006). To obtain

   review under this doctrine, which is reserved for fundamental miscarriages of justice, the

   petitioner must demonstrate that new, reliable evidence—either eyewitness accounts, physical

   evidence, or exculpatory scientific evidence—establishes that it is more likely than not that no

   reasonable juror would have found the petitioner guilty beyond a reasonable doubt. House, 547

   U.S. at 536 (citing Schlup v. Delo, 513 U.S. 298, 327 (1995)).

          Petitioner has not presented new, reliable evidence of his actual innocence. To support

   this claim, Petitioner relies on the fact that police found a .22 caliber rifle and drugs in a 2006

   search of Kerry Rogers (Doc. 2, at 168). However, even if the Court assumes without finding

   that this evidence qualifies as newly-discovered though information about this search was

   publicly available to Petitioner, see United States v. Rogers, No. 1:06-CR-56, Doc. 44, at 3–5

   (Oct. 6, 2006), prior to Petitioner’s trial beginning in August 2009 (Doc. 9-3, at 1), and

   Petitioner’s counsel had witness statements associating Kerry Rogers with the murders prior to



                                                     31

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 31 of 80 PageID #: 5804
   that trial, the fact that police found drugs and a firearm that used a type of ammunition found at

   the 1999 murder scene on Kerry Rogers seven years after those murders is insufficient to support

   Petitioner’s gateway actual innocence claim.

          Specifically, while the evidence regarding the 2006 search of Kerry Rogers establishes

   that police found a .22 caliber rifle and drugs, and other evidence in the record establishes that

   police found .22 caliber ammunition at the 1999 murder scene, the Sixth Circuit has noted that a

   .22 caliber gun is “a firearm commonly used in drug trafficking.” United States v. Lucas, 529 F.

   App’x 463, 467 (6th Cir. 2013). No evidence in the record connects the .22 cartridges found at

   the scene of the 1999 murders to Kerry Rogers’s rifle. But even if the Court assumes that they

   are connected, the evidence at Petitioner’s trial established that he made multiple statements

   implicating himself in the 1999 murder/robbery incident to various witnesses. Moreover, one

   witness testified that Petitioner stated that he threw the gun he used in that incident in the

   Loudon County Rock Quarry.

          Thus, after considering the totality of the evidence at Petitioner’s trial and the evidence

   from the 2006 Kerry Rogers search, the Court finds that a reasonable juror still could have found

   Petitioner guilty beyond a reasonable doubt of the 1999 murders, even if Petitioner had presented

   evidence that police found a .22 caliber rifle and drugs in a 2006 search of Kerry Rogers at his

   trial. As such, this evidence does not excuse Petitioner’s procedural default of any claims.

                  3. State Action

          As set forth above, Petitioner also asserts that because Tennessee (1) restricts criminal

   defendants to one post-conviction petition and (2) does not provide a non-capital criminal

   petitioner seeking post-conviction relief with the opportunity to request funds for an investigator,

   while also requiring those petitioners alleging that counsel was ineffective for failing to properly



                                                     32

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 32 of 80 PageID #: 5805
   investigate their case and/or failing to present witnesses at trial to present evidence to establish

   prejudice resulting from those omissions in the post-conviction proceeding, this Court should

   excuse his procedural default of some claims. The Court will address these arguments in turn.

                      a. One Petition

          Under Tennessee law, a petitioner may file one petition for post-conviction relief from a

   criminal judgment. Tenn. Code Ann. § 40-30-102(c).2 Tennessee courts therefore must

   summarily dismiss any successive petition. Id. Petitioner claims that this “one petition” rule

   prevented him from exhausting (1) constitutional claims for actual innocence based on newly

   discovered evidence and (2) later arising claims based on the prosecution’s suppression of

   evidence, and thus excuses his procedural default of these claims.

                                  i.      Actual Innocence

          First, Petitioner relies on the fact that police found a .22 caliber rifle and drugs in a 2006

   search of Kerry Rogers to support his actual innocence claim (see, e.g., Doc. 2, at 9–10).

   However, § 2254 relief is not available for an actual innocence claim without an underlying

   constitutional violation in the criminal proceeding. Herrera v. Collins, 506 U.S. 390, 400 (1993)

   (holding that “[c]laims of actual innocence based on newly discovered evidence have never been

   held to state a ground for federal habeas relief absent an independent constitutional violation

   occurring in the underlying state criminal proceeding”). As set forth more fully herein,

   Petitioner has not established any such underlying constitutional violation. Further, as set forth

   above, the fact that police found a .22 caliber rifle and drugs in a 2006 search of Kerry Rogers

   does not excuse Petitioner’s procedural default of any claims for § 2254 relief. Thus,




   2
     A petitioner may file a motion to reopen his post-conviction petition under certain
   circumstances not applicable in this case. Tenn. Code Ann. § 40-30-117(a)(1)-(4).
                                                     33

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 33 of 80 PageID #: 5806
   Petitioner’s inability to bring a claim for actual innocence based on newly discovered evidence

   under Tennessee law does not establish cause or prejudice to excuse his procedural default of

   any claim for § 2254 relief.

                                  ii.    Brady Claims

          Petitioner also argues that the Court should excuse his procedural default of his § 2254

   claims for violation of Brady v. Maryland, 373 U.S. 83, 87 (1963) because the prosecution’s

   suppression of evidence caused that default (Id. at 169). The Due Process Clause of the

   Fourteenth Amendment requires that the state disclose to criminal defendants “evidence that is

   either material to the guilt of the defendant or relevant to the punishment to be imposed.”

   California v. Trombetta, 467 U.S. 479, 485 (1984) (citing Brady, 373 U.S. at 97). “Even in the

   absence of a specific request, the prosecution has a duty to turn over exculpatory evidence that

   would raise a reasonable doubt about the defendant’s guilt.” Id. at 485 (quoting United States v.

   Agurs, 427 U.S. 97, 112 (1976)).

           To establish a violation of Brady, a petitioner must show that the state withheld evidence

   that was material to his guilt or punishment. Brady, 373 U.S. at 87. Evidence is material “if

   there is a reasonable probability that, had the evidence been disclosed to the defense, the result of

   the proceeding would have been different.” Youngblood v. West Virginia, 547 U.S. 867, 870

   (2006) (internal quotation marks omitted). “A reasonable probability is a probability sufficient

   to undermine confidence in the outcome.” Pennsylvania v. Ritchie, 480 U.S. 39, 57 (1987)

   (internal quotation marks omitted).

          A Brady violation has three requirements: “The evidence at issue must be favorable to

   the accused, either because it is exculpatory, or because it is impeaching; that evidence must

   have been suppressed by the State, either willfully or inadvertently; and prejudice must have



                                                    34

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 34 of 80 PageID #: 5807
   ensued.” Strickler v. Greene, 527 U.S. 263, 281–82 (1999). However, no Brady violation exists

   if a defendant knew or had reason to know “‘the essential facts permitting him to take advantage

   of any exculpatory information,’” or where the evidence was available to him from another

   source. Abdur’Rahman v. Colson, 649 F.3d 468, 474 (6th Cir. 2011), cert. denied, 133 S. Ct. 30

   (2012) (quoting United States v. Clark, 928 F.2d 733, 738 (6th Cir.1991)).

          To excuse procedural default of a Brady claim, a petitioner must demonstrate that the

   state’s suppression of evidence caused his failure to develop the facts in the state court

   proceeding and that “the suppressed evidence is ‘material’ for Brady purposes.” Banks v.

   Dretke, 540 U.S. 668, 691 (2004) (quoting Strickler, 527 U.S. at 282).

                                          (a)    Detective Brumley

          Petitioner first claims that the prosecution and/or investigators suppressed records in

   possession of the Cleveland Police Department regarding Detective Brumley’s disciplinary

   history and other evidence that would have called Detective Brumley’s credibility into question

   (Doc. 1, at. 19; Doc. 2, at 171–73; Doc. 16, at 44–49). Petitioner specifically alleges that

   Detective Brumley built the prosecution’s case against him and testified that he had not coerced

   any witnesses into testifying against Petitioner, and that the prosecution presented Detective

   Brumley as having done an excellent investigation of Petitioner, without disclosing that

   Detective Brumley had threatened and intimidated witnesses into giving false testimony against

   him (Doc. 2, at 171–73).

          However, as Respondent correctly points out, Petitioner has not set forth evidence that

   Detective Brumley threatened or intimidated any witness into testifying against him, nor has he

   identified evidence that the prosecution had reason to suspect Detective Brumley had coerced

   any witnesses into testifying in other cases before Petitioner’s trial. Rather, the record



                                                    35

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 35 of 80 PageID #: 5808
   demonstrates that the prosecutor’s concerns about Detective Brumley arose after Petitioner’s

   trial, in Michael Younger’s trial.

           Moreover, to the extent that Petitioner argues that the prosecution violated Brady by not

   disclosing the fact that, in a case that predated his trial by several years,3 a Court in this District

   found that Detective Brumley’s testimony was inconsistent as to material facts and the Court

   therefore had no confidence in that testimony,4 nothing in the record supports a finding that the

   prosecution suppressed publicly available evidence of this incident. Nor does the record support

   a finding that, if Detective Brumley had been impeached through evidence of the Little case

   finding and/or the other alleged wrongdoing that the prosecution cited in the motion to nolle

   prosequi the charges against Michael Younger during Petitioner’s trial, there is a reasonable

   probability that this would have changed the result.

           Specifically, while evidence of such wrongdoing likely would have marginally

   undermined Detective Brumley’s overall credibility, including his testimony that he did not

   coerce witnesses to testify against Petitioner (Doc. 9-7, at 118), the evidence of Petitioner’s guilt

   at his trial, including Petitioner’s statements to various witnesses incriminating himself in the

   1999 murders, was substantial, and Petitioner has not established that any such evidence was the

   result of Detective Brumley’s wrongdoing. Thus, any evidence that would marginally

   undermine Detective Brumley’s credibility does not create a reasonable probability of a different

   result in Petitioner’s trial, and therefore was not material.

           Accordingly, Petitioner has not shown cause and prejudice to excuse his procedural

   default of this claim, and the Court will not consider it on the merits.



   3
    United States v. Little, No. 1:00-CR-136 (E.D. Tenn. Aug. 16, 2001).
   4
    This was one incident the prosecution cited in its motion to nolle prosequi the charges against
   Mr. Younger. Johnson II, at *9.
                                                      36

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 36 of 80 PageID #: 5809
                                         (b)     Third Party Guilt

           In Claims 20 and 22, Petitioner argues that the prosecution suppressed evidence of guilt

   of third parties, including Stacy Clabough, Kerry Rogers, and three white men Twanna Blair

   stated were responsible, and specifically alleges that the prosecution suppressed a statement from

   Antwon Cook implicating Kerry Rogers (Doc. 1, at 20; Doc. 2, at 174–77; Doc. 16, at 49–52).

   However, the evidence at Petitioner’s post-conviction hearing established that Antwon Cook’s

   statement regarding Kerry Rogers, a lead sheet that included information regarding Stacy

   Clabough and other witness statements, and a document recounting Twanna Blair’s statement

   that three white men were responsible were in the discovery that Petitioner’s investigator

   reviewed (see, e.g., Doc. 9-39, at 52–59, 70; Doc. 9-47, at 73) Moreover, counsel for Petitioner

   referenced Twanna Blair’s statement regarding three white men during Petitioner’s trial (Doc. 9-

   3, at 116).

           Thus, the record does not support Petitioner’s conclusory allegations that the prosecutor

   suppressed evidence relating to the guilt of other individuals, Petitioner has not overcome his

   procedural default of this claim, and the Court will not address it on the merits.

                                         (c)     Twanna Blair’s Gun Powder Residue Test

           Petitioner next argues that the prosecution suppressed evidence that Twanna Blair’s

   hands tested positive for gun powder residue (Doc. 1, at 20; Doc. 2, at 176; Doc. 16, at 50–51).

   At Petitioner’s post-conviction hearing, counsel testified that the fact that Twanna Blair’s hands

   were tested for gun powder residue “sound[ed] familiar,” but he did not recognize the report with

   the positive results of that test (Doc. 9-40, at 7), which indicated that Twanna Blair “could have

   fired, handled, or was near a gun when it was fired” (Doc. 9-48, at 88). Even if the Court




                                                    37

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 37 of 80 PageID #: 5810
   assumes without finding that the prosecution suppressed this report based on this testimony,

   however, the record does not support a finding that this report was material.

           Specifically, as set forth above, the evidence in Petitioner’s trial established that Ms.

   Blair was shot in the 1999 triple murder incident. Thus, Ms. Blair’s positive gun powder residue

   report does not create a reasonable probability of a different result in Petitioner’s trial, as a

   logical explanation for that positive result is that she was near a gun when someone fired it and

   shot her.

           Moreover, the fact that Ms. Blair was charged in the indictment as Petitioner’s

   codefendant in the 1999 murders makes her positive gunshot powder residue report even less

   probative. As set forth above, the prosecution presented considerable evidence from varying

   sources of Petitioner’s motive for and involvement in the attempted robbery that resulted in 1999

   murders. Thus, even if jurors reasonably construed Ms. Blair’s positive gunshot residue report

   as evidence that she shot one or more of the victims, this would not create a reasonable

   probability of a different result in Petitioner’s trial, as the significant evidence that Petitioner

   participated in the murder/robbery incident would still support finding him guilty of the three

   felony-murder charges under Tennessee law. State v. Dorantes, 331 S.W.3d 370, 386 (Tenn.

   2011) (noting that, under Tennessee law, a defendant’s presence and companionship with a

   perpetrator where the defendant shared criminal intent and promoted the commission of the

   crime subjects the defendant to conviction under the theory of criminal responsibility) (citing

   Tenn. Code Ann. §§ 39–11–401 and 402 (1997)).

           As such, Petitioner has not established that this report was material and thus has not

   overcome his procedural default of this Brady claim.

                                           (d)     Kerry Rogers’s Rifle



                                                      38

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 38 of 80 PageID #: 5811
          Petitioner also argues that the prosecution violated Brady by suppressing evidence of the

   2006 search of Kerry Rogers in which police found a .22 rifle. However, as noted above, all

   relevant information about this search was publicly available through the Court’s CM/ECF

   system, see United States v. Rogers, No. 1:06-CR-56, Doc. 44, at 3–5 (filed Oct. 6, 2006) prior to

   Petitioner’s criminal trial beginning on August 29, 2009 (Doc. 9-3, at 1), and the record

   establishes that Petitioner received multiple witness statements associating Kerry Rogers with

   the murders in discovery documents prior to his trial.

          Thus, Petitioner had all essential facts from which he could have found this evidence, and

   no Brady violation occurred. Abdur’Rahman v. Colson, 649 F.3d at 474. Further, as noted

   above, given the substantial evidence of Petitioner’s involvement in the 1999 triple

   murder/robbery incident, evidence that Kerry Rogers possessed a .22 rifle in 2006 would not

   create a reasonable probability of a different result in Petitioner’s trial, even if it were connected

   to the 1999 murders.

          As such, Petitioner has not set forth cause or prejudice to excuse his default of this claim,

   and the Court will not address it on the merits.

                      b. Tennessee Supreme Court Rule 13

          Petitioner additionally claims that the Court should excuse his procedural default of some

   claims because Tennessee law requires post-conviction petitioners challenging the effectiveness

   of their counsel’s investigation of their case and/or the fact that their counsel failed to present

   witnesses at trial to present evidence that these acts or omissions prejudiced them, but Tennessee

   Supreme Court Rule 13 does not allow non-capital defendants to obtain funds to hire an

   investigator in post-conviction proceedings (Doc. 2, at 8–10 (citing Brewer v. State, No. W2016-

   02106-CCA-R3-PC, 2018 WL 446686, at *4 (Tenn. Crim. App. Jan. 16, 2018) (acknowledging



                                                      39

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 39 of 80 PageID #: 5812
   “that a ‘Catch–22’ dilemma exists because of Tenn. S. Ct. R. 13, § 5,” because Tennessee

   requires indigent post-conviction petitioners seeking relief based on the allegation that counsel

   was ineffective for failing to present expert testimony to present an expert witness to prove

   prejudice resulted from the lack of expert testimony at trial, but Tennessee Supreme Court Rule

   13 § 5 prohibits funding for such an expert in a non-capital post-conviction case)). In response

   to this argument, Respondent points out that the Supreme Court has found that states have no

   obligation to provide post-conviction review to collaterally attack a conviction, and therefore

   asserts that Tennessee Supreme Court Rule 13 cannot excuse Petitioner’s default of any claims

   (Doc. 10, at 29–30 (citing Pennsylvania v. Finley, 481 U.S. 551, 557 (1987)).

          But even if the Court accepts as true that Tennessee Supreme Court Rule 13 prevents

   non-capital indigent post-conviction petitioners from obtaining funds for an investigator and

   therefore creates a barrier for an indigent petitioner challenging the effectiveness of his trial

   counsel’s investigation and/or failure to present witnesses that is, at a minimum, unjust, because

   Tennessee both (1) requires post-conviction petitioners to assert ineffective assistance of counsel

   claims in the post-conviction proceeding and (2) requires post-conviction petitioners asserting

   that counsel was ineffective in investigating and/or presenting witnesses at trial to present

   evidence that the deficiency prejudiced them, Petitioner has not established that this apparent

   inequity entitles him to § 2254 relief.

          Specifically, while Petitioner relies on Tennessee Supreme Court Rule 13 to excuse his

   procedural default of claims, it is apparent from his filings and the fact that he exhausted claims

   challenging his counsel’s investigation and failure to present witnesses that he actually seeks to

   challenge the TCCA’s finding that he was not entitled to relief for those claims due to his failure

   to present evidence of any prejudice to him from counsel’s deficient investigation and/or lack of



                                                     40

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 40 of 80 PageID #: 5813
   witnesses,5 Johnson II, at *18–21, by asserting that Tennessee Supreme Court Rule 13 was the

   reason he was unable to prove prejudice. However, Petitioner did not challenge this Rule in the

   state courts. Moreover, Petitioner has not set forth proof that his post-conviction counsel (1)

   could not find witnesses to support these claims due to not having an investigator, or (2) sought

   to obtain funds for an investigator but could not due to Tennessee Supreme Court Rule 13.

          Accordingly, Petitioner has not established that Tennessee Supreme Court Rule 13

   excuses his procedural default of any claim, and the Court will not review any claims on the

   merits based on Petitioner’s arguments related to that Rule.

          B. Petitioner’s Claims

              1. Insufficient Evidence

          In Claim 1, Petitioner challenges the sufficiency of the evidence in support of his three

   felony-murder convictions (Doc. 1, at 4; Doc. 2, at 56–61; Doc. 16, at 13–18). As set forth

   above, in his direct appeal of his convictions to the TCCA, Petitioner argued that the evidence

   was insufficient to establish that he committed a robbery and therefore, that his convictions for

   especially aggravated robbery and felony murder must be thrown out (Doc. 9-13, at 17–19). In

   analyzing this claim, TCCA set forth the following legal standard and summary of the required

   elements of Petitioner’s convictions under Tennessee law:

          Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt
          in criminal actions whether by the trial court or jury shall be set aside if the
          evidence is insufficient to support the findings by the trier of fact of guilt beyond
          a reasonable doubt.” A convicted criminal defendant who challenges the
          sufficiency of the evidence on appeal bears the burden of demonstrating why the
          evidence is insufficient to support the verdict, because a verdict of guilt destroys


   5
    While Petitioner did not exhaust his claim that his counsel’s ineffective investigation of his
   case violated United States v. Cronic, 466 U.S. 648 (1984) a successful Cronic claim results in a
   presumption of prejudice, id. at 659, so Petitioner’s assertion that Tennessee Supreme Court Rule
   13 prevented him from proving prejudice would not have any effect on such a claim.


                                                   41

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 41 of 80 PageID #: 5814
         the presumption of innocence and imposes a presumption of guilt. See State v.
         Evans, 108 S.W.3d 231, 237 (Tenn. 2003); State v. Carruthers, 35 S.W.3d 516,
         557–58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This
         Court must reject a convicted criminal defendant’s challenge to the sufficiency of
         the evidence if, after considering the evidence in a light most favorable to the
         prosecution, we determine that any rational trier of fact could have found the
         essential elements of the crime beyond a reasonable doubt. See Jackson v.
         Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.Ed.2d 560 (1979); State v.
         Hall, 8 S.W.3d 593, 599 (Tenn. 1999).

         On appeal, the State is entitled to the strongest legitimate view of the evidence
         and all reasonable and legitimate inferences which may be drawn therefrom. See
         Carruthers, 35 S.W.3d at 558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier
         of fact accredits the testimony of the State’s witnesses and resolves all conflicts in
         the evidence in favor of the prosecution's theory. See State v. Bland, 958 S.W.2d
         651, 659 (Tenn. 1997). Questions about the credibility of witnesses, the weight
         and value of the evidence, as well as all factual issues raised by the evidence are
         resolved by the trier of fact, and this Court will not re-weigh or re-evaluate the
         evidence. See Evans, 108 S.W.3d at 236; Bland, 958 S.W.2d at 659. Nor will
         this Court substitute its own inferences drawn from circumstantial evidence for
         those drawn by the trier of fact. See Evans, 108 S.W.3d at 236–37; Carruthers,
         35 S.W.3d at 557.
         A defendant may be convicted on the basis of direct or circumstantial evidence or
         a combination of both. State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App.
         2003); see also State v. Pendergrass, 13 S.W.3d 389, 392–93 (Tenn. Crim. App.
         1999). In fact, circumstantial evidence alone may be sufficient to support a
         conviction. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
         Tharpe, 726 S.W.2d 896, 899–900 (Tenn. 1987). Recently, our supreme court
         adopted the position of the United States Supreme Court “that direct and
         circumstantial evidence should be treated the same when weighing the sufficiency
         of such evidence.” Dorantes, 331 S.W.3d at 379–81. In Dorantes, the supreme
         court specifically rejected the holding in State v. Crawford, 225 Tenn. 478, 470
         S.W.2d 610 (Tenn. 1971), requiring that in a wholly circumstantial evidence case
         the State “prove facts and circumstances ‘so strong and cogent as to exclude every
         other reasonable hypothesis save the guilt of the defendant, and that beyond a
         reasonable doubt.’” Id. at 380, 470 S.W.2d 610 (quoting Crawford, 470 S.W.2d
         at 612). Accordingly, the State is no longer required to “exclude every other
         reasonable hypothesis save the guilt of the defendant” to obtain a conviction
         based solely on circumstantial evidence and need only establish the
         constitutionally required standard of proof beyond a reasonable doubt. Id. at 381,
         470 S.W.2d 610. Ultimately, how much weight to give circumstantial evidence
         and the extent to which such evidence is consistent with guilt or inconsistent with
         innocence are questions for the jury. Dorantes, 331 S.W.3d at 379; Smith v. State,
         205 Tenn. 502, 327 S.W.2d 308, 318 (Tenn.1959).



                                                  42

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 42 of 80 PageID #: 5815
          Relevant to this case, felony murder is “a killing of another committed in the
          perpetration of or attempt to perpetrate any… robbery.” Tenn. Code Ann. § 39–
          13–202(a)(2). Tennessee Code Annotated section 39–13–202 also provides that
          “[n]o culpable mental state is required for conviction under subdivision (a)(2). . .
          except the intent to commit the enumerated offenses or acts.” Tenn. Code Ann. §
          39–13–202(b). Additionally, the death must occur “in the perpetration of” the
          enumerated felony. State v. Hinton, 42 S.W.3d 113, 119 (Tenn. Crim. App.
          2000) (citations omitted). The killing may precede, coincide with, or follow the
          felony and still be in the perpetration of the felony, so long as there is a
          connection in time, place, and continuity of action. State v. Buggs, 995 S.W.2d
          102, 106 (Tenn. 1999). If the underlying felony and killing were part of a
          continuous transaction with no break in the chain of events and the felon had not
          reached a place of temporary safety between the events, felony murder is
          sufficiently established. State v. Pierce, 23 S.W.3d 289, 294–97 (Tenn. 2000).
          Proof of the intention to commit the underlying felony and at what point it existed
          is a question of fact to be decided by the jury after consideration of all the facts
          and circumstances. Buggs, 995 S.W.2d at 107.

          In this case, the underlying felony charged in the indictment is especially
          aggravated robbery. “Robbery is the intentional or knowing theft of property
          from the person of another by violence or putting the person in fear.” Tenn. Code
          Ann. § 39–13–401(a). Theft is defined as the following: “A person commits theft
          of property if, with intent to deprive the owner of property, the person knowingly
          obtains or exercises control over the property without the owner’s effective
          consent.” Tenn. Code Ann. § 39–14–103. To sustain a conviction for especially
          aggravated robbery, the evidence must establish that a defendant robbed the
          victim with a deadly weapon and that the victim suffered serious bodily injury.
          Tenn. Code Ann. § 39–13–403(a).

          Under Tennessee law, the proof must show that the killings were committed
          during the perpetration of an especially aggravated robbery or the attempt to
          perpetrate an especially aggravated robbery.

   State v. Johnson, No. E2010-01142-CCA-R3CD, 2011 WL 3586557, at *8–10 (Tenn. Crim.

   App. Aug. 16, 2011). The TCCA then summarized Petitioner’s claim and the relevant evidence

   presented at his trial before rejecting Petitioner’s argument that, as the prosecution admitted that

   any property that Petitioner took or attempted to take from OJ Blair was actually Petitioner’s, the

   evidence was insufficient to support his especially aggravated robbery conviction and/or

   resulting felony-murder convictions. Id. at *10–12. The TCCA specifically found that, under

   Tennessee law, OJ Blair did not have to be in lawful possession of any money or drugs for

                                                    43

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 43 of 80 PageID #: 5816
   Petitioner to be guilty of robbery in taking those items, and that as Petitioner “had no authority to

   exert control over the property,” he was not entitled to relief for this argument. Id. at *12.

          The TCCA further held that, viewed in the light most favorable to the prosecution, the

   evidence at Petitioner’s trial, including testimony from Stacy Clabough and testimony regarding

   Petitioner’s various confessions, supported finding that Petitioner was responsible for the

   murders. Id. at *13. It also noted that other evidence at the trial, including testimony from Amy

   Lonas, suggested that Petitioner had gone to the residence where the murders occurred to collect

   a debt, inferentially from Petitioner “fronting” drugs, from OJ Blair. Id. The TCCA therefore

   held that the evidence was sufficient to support Petitioner’s felony-murder convictions, as it

   supported a finding that Petitioner had committed the murders in the perpetration or attempted

   perpetration of a robbery. Id. at *13 (citing Tenn. Code Ann. § 39-13-202(a)(2)).

          However, the TCCA additionally found that, as no evidence suggested that Petitioner

   obtained or exercised control over any property taken in the 1999 murder incident, it was

   insufficient to support finding that the robbery underlying those murders proceeded past an

   attempt. Id. The TCCA further noted that although the evidence supported a conviction of

   Petitioner for attempted especially aggravated robbery, which is a lesser included offense of

   especially aggravated robbery, the statute of limitations for any such charge had run, and at trial

   Petitioner had objected to charging any lesser included offenses on the ground of the statute of

   limitations. Id. Accordingly, the TCCA reversed Petitioner’s conviction for especially

   aggravated robbery and dismissed that charge. Id.

          Petitioner has not met his burden to establish that this was an unreasonable application of

   federal law or an unreasonable determination of the facts in light of the evidence presented. The

   Court agrees with the TCCA that, viewing the evidence at Petitioner’s trial in the light most



                                                    44

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 44 of 80 PageID #: 5817
   favorable to the prosecution, a reasonable juror could have found that Petitioner murdered the

   victims after going to the residence collect money and/or drugs that were in OJ Blair’s

   possession, and thus this evidence was sufficient for a reasonable juror to find Petitioner guilty of

   the required elements of first degree felony murder in Tenn. Code Ann. 39-13-202(a) (2007).6

           Accordingly, Petitioner is not entitled to relief under §2254 for this claim.

              2. Ineffective-Assistance-of-Trial-Counsel Claims



   6
     In his § 2254 memorandum and reply, Petitioner asserts that TCCA’s finding that the evidence
   was sufficient to support his felony-murder convictions based on an attempted robbery is flawed
   because (1) he could not be convicted of felony murder based on an attempted especially
   aggravated burglary, as the indictment did not charge him with felony murder predicated on an
   attempted especially aggravated burglary, and (2) the evidence did not establish that the victims
   suffered a serious bodily injury, rather than immediate death (Doc. 2, at 58–61; Doc. 60, at 14–
   15). But he did not exhaust these theories underlying his insufficiency of evidence claim with
   the TCCA, and he has not presented cause and prejudice to excuse this procedural default.

   Specifically, Petitioner’s argument that the indictment had to specify that the murders occurred
   during an attempted especially aggravated robbery in order for the TCCA to find that he was
   guilty of three felony murders during an attempted especially aggravated robbery does not
   challenge the evidence underlying his felony-murder convictions. Rather, it challenges the
   validity of the indictment and/or the TCCA’s ability to find the murder convictions were valid
   based on evidence that Petitioner committed them in an attempted especially aggravated murder,
   even without evidence that Petitioner completed that attempt. Again, however, Petitioner did not
   present any such theories to the TCCA, thus the Court will not address their merits.

   Also, Petitioner notably cites no evidence in the record to support his assertion that the victims
   immediately died from gunshot wounds, which he argues supports his argument that they did not
   suffer serious bodily injury as required for him to be guilty of an attempted especially robbery,
   and the Court has not located any such evidence in the trial court record. Regardless, the
   Tennessee Court of Appeals has held that where the evidence established that a victim died of a
   shotgun wound in a failed robbery event, that was sufficient to support a felony-murder
   conviction under Tenn. Code. Ann. 39-13-202(2) based on especially aggravated robbery. State
   v. Cureton, 38 S.W.3d 64, 74 (Tenn. Crim. App. 2000). Additionally, the evidence in the record
   establishes that Twanna Blair sustained a serious bodily injury, for which she was taken to the
   hospital after police arrived, in the 1999 murder and attempted robbery incident underlying
   Petitioner’s convictions (Doc. 9-3, at 85–86, 90–91, 114–15). Thus, this argument is without
   merit.

                                                    45

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 45 of 80 PageID #: 5818
                  a. Standard

          The Sixth Amendment provides, in pertinent part, that “[i]n all criminal prosecutions, the

   accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const.

   amend. VI. This includes the right to “reasonably effective assistance” of counsel. Strickland v.

   Washington, 466 U.S. 668, 687 (1984). In Strickland, the Supreme Court set forth a two-

   pronged test for evaluating claims of ineffective assistance of counsel:

                   First, the defendant must show that counsel’s performance was
                   deficient. This requires showing that counsel made errors so
                   serious that counsel was not functioning as the “counsel”
                   guaranteed the defendant by the Sixth Amendment. Second, the
                   defendant must show that the deficient performance prejudiced
                   the defense. This requires showing that counsel’s errors were so
                   serious as to deprive the defendant of a fair trial, a trial whose
                   result is reliable. Unless a defendant makes both showings, it
                   cannot be said that the conviction . . . resulted from a breakdown
                   in the adversary process that renders the result unreliable.

   Strickland, 466 U.S. at 687. A petitioner has the burden of proving ineffective assistance of his

   counsel. Virgin Islands v. Nicholas, 759 F.2d 1073, 1081 (3d Cir. 1985).

          In considering the first prong of Strickland, the appropriate measure of attorney

   performance is “reasonableness under prevailing professional norms.” Strickland, 466 U.S. at

   688. To meet this prong, a petitioner must demonstrate that his counsel was so deficient that he

   no longer “function[ed] as the ‘counsel’ guaranteed under the Sixth Amendment.” Id. at 687.

   The evaluation of the objective reasonableness of counsel’s performance must be made “from

   counsel’s perspective at the time of the alleged error and in light of all the circumstances, and the

   standard of review is highly deferential.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).

          The second prong of the Strickland test requires a claimant to show counsel’s deficient

   performance prejudiced the defense. Thus, “[a]n error by counsel, even if professionally




                                                    46

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 46 of 80 PageID #: 5819
   unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error

   had no effect on the judgment.” Strickland, 466 U.S. at 691.

          The Supreme Court has emphasized that a claimant must establish both prongs of a claim

   for ineffective assistance of counsel to meet his burden, and, if either prong is not satisfied, the

   claim fails. Id. at 687. Moreover, a habeas petitioner alleging ineffective assistance of counsel

   bears a heavy burden, given the “doubly deferential” review of a such a claim under §

   2254(d)(1). Knowles v. Mirzayance, 556 U.S. 111, 123 (2009).

                          b. Detective Brumley

          In Claim 2, Petitioner argues that counsel was ineffective for (1) failing to fully

   investigate the case and interview all witnesses about Detective Brumley’s having threatened or

   intimidated them into making materially false statements, and (2) failing to investigate Detective

   Brumley’s disciplinary history (Doc. 1, at 5; Doc. 2, at 61–66; Doc. 16, at 20–23). Respondent

   asserts that Petitioner exhausted this claim with the TCCA in his general claim challenging his

   trial counsel’s investigation of his case in his appeal of the denial of post-conviction relief (Doc.

   10, at 56–57). However, in the section of the brief containing this argument, Petitioner does not

   refer to counsel’s failure to interview witnesses about coercion from Detective Brumley or his

   failure to investigate Detective Brumley’s disciplinary history (Doc. 9-49, at 40–61). Thus, to

   the extent that Petitioner raised this claim in his petition for post-conviction relief (Doc. 9-19, at

   43–47) but did not fairly raise this theory in his appeal (Doc. 9-49), he procedurally defaulted

   this claim, and Martinez cannot excuse this procedural default. See Middlebrooks, 843 F.3d at

   1136 (stating that Martinez did not apply “because those claims were raised and rejected on the

   merits by the initial postconviction court, and ineffective assistance of counsel on post-

   conviction appeal cannot establish ‘cause’ to excuse [petitioner]’s procedural default, which



                                                     47

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 47 of 80 PageID #: 5820
   occurred only in the Tennessee Court of Criminal Appeals”). Moreover, Petitioner has presented

   no other cause and prejudice to excuse this default.

            Also, even if Respondent is correct and the Court could construe Petitioner’s general

   argument challenging his counsel’s investigation in his appellate brief to encompass Petitioner’s

   claim that counsel was deficient for failing to investigate whether Detective Brumley coerced

   witnesses into testifying against him and Detective Brumley’s disciplinary history, the TCCA

   denied Petitioner relief for this claim due to his failure to present evidence of any resulting

   prejudice to his case. Johnson II, at *18–21. Petitioner has not established that this finding was

   an unreasonable application of federal law or an unreasonable determination of the facts in light

   of the evidence presented with regard to this claim. Specifically, Petitioner has failed point to

   any evidence in the record that his counsel’s lack of investigation of Detective Brumley’s

   disciplinary history and/or coercion of witnesses prejudiced him. He has not cited evidence that

   Detective Brumley improperly coerced any witness at his trial into giving incriminating

   testimony against him, or any information in Detective Brumley’s disciplinary history that, if

   presented at his trial, would have discredited Detective Brumley’s testimony such that it would

   have caused in a different result therein. As set forth above, the allegations in the prosecution’s

   motion to nolle prosequi the charges against Michael Younger are insufficient to meet this

   requirement.

            Thus, Petitioner has not established that he is entitled to relief under § 2254 for this

   claim.

                           c. Phone Call Between Petitioner and BJ Colquitt

            In Claim 3, Petitioner claims that counsel was ineffective for failing to object to the

   playing of a recorded phone call between Petitioner and BJ Colquitt at his trial (Doc. 1, at 6;



                                                      48

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 48 of 80 PageID #: 5821
   Doc. 2, at 67–72; Doc. 16, at 23–24). However, Petitioner raised this claim in his petition for

   post-conviction relief (Doc. 9-30, at 55–61) but not in his appeal of the denial of post-conviction

   relief (Doc. 9-49). Accordingly, he procedurally defaulted this claim only in his appeal of the

   denial of his petition for post-conviction relief to the TCCA, and Martinez therefore cannot

   excuse that default. See Middlebrooks, 843 F.3d at 1136. Moreover, Petitioner has presented no

   other cause and prejudice to excuse this default, as set forth above.

          Thus, Petitioner is not entitled to relief under § 2254 for this claim.

                           d. Witnesses as Mere Ruse

          In Claim 4, Petitioner claims that counsel was ineffective for failing to object to, and

   request a mistrial based upon, the prosecution calling numerous witnesses as a mere ruse to

   introduce improper and prejudicial evidence and failing to raise this issue as plain error in the

   motion for new trial and direct appeal (Doc. 1, at 7-8; Doc. 2, at 73–79; Doc. 16, at 24–25). As

   to his assertion that this was deficient performance by his trial counsel, Petitioner raised this

   claim in his petition for post-conviction relief (Doc. 9-30, at 55–61) but not in his appeal of the

   denial of post-conviction relief (Doc. 9-49). Accordingly, he again procedurally defaulted this

   claim only in the TCCA, and Martinez cannot excuse this default. Middlebrooks, 843 F.3d at

   1136. Moreover, Petitioner has presented no other cause and prejudice to excuse this default, as

   the Court explained above.

          Likewise, Martinez does not excuse Petitioner’s procedural default of his claim that his

   appellate counsel was deficient for failing to raise this claim, which he did not raise in his state

   court post-conviction proceedings (Doc. 9-49). Davila v. Davis, 137 S. Ct. 2058, 2067 (2017)

   (declining to extend the scope of Martinez to include procedurally defaulted claims of ineffective

   assistance of direct appellate counsel due to ineffectiveness of post-conviction counsel).



                                                     49

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 49 of 80 PageID #: 5822
          Thus, Petitioner is not entitled to relief under § 2254 for this claim.

                         e. Twanna Blair

          In Claim 5, Petitioner claims that counsel was ineffective for failing to cross-examine or

   otherwise question Twanna Blair about her pretrial statements (Doc. 1, at 14; Doc. 2, at 79–88;

   Doc. 16, at 25–26). Petitioner exhausted this claim with the TCCA, which analyzed it as

   follows:

          [] Petitioner additionally contends that he was denied the effective assistance of
          counsel based on trial counsel’s failure to question Defendant Blair about her
          initial statement to police, in which she alleged that the perpetrators were white
          men. [] Petitioner asserts that, by failing to challenge Defendant Blair’s “blanket
          assertion” of her Fifth Amendment rights, trial counsel “abandoned a fertile
          ground for exculpatory proof.”

          The post-conviction court noted that [] Petitioner failed to introduce Defendant
          Blair’s purported statement “in any form” at the post-conviction hearing. The
          post-conviction court found that, by failing to introduce evidence regarding the
          statement, [] Petitioner failed to establish that trial counsel’s handling of the
          statement prejudiced [] Petitioner. The post-conviction court reasoned that
          “[e]ven if trial counsel had successfully argued Defendant Blair was not subject to
          Fifth Amendment protections, this Court can only speculate as to whether
          Defendant Blair, had the trial court allowed questioning on the matter, would have
          offered credible testimony consistent with her earlier statements to police.”

          We agree with the post-conviction court’s conclusions. Because neither
          Defendant Blair nor the officer to whom she allegedly gave the statement testified
          at the evidentiary hearing, [] Petitioner has not established prejudice. Black, 794
          S.W.2d at 758. This court can only speculate about this issue. Accordingly, []
          Petitioner is not entitled to relief based on this claim.

   Johnson II, at *23.

          Petitioner has not established that this finding was an unreasonable application of federal

   law or an unreasonable determination of the facts in light of the evidence presented. While the

   Court has located a document in the technical record of Petitioner’s state court post-conviction

   proceedings in which Detective Brumley summarizes an interview with Jill Flowers by stating

                                                    50

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 50 of 80 PageID #: 5823
   that Ms. Flowers told him that Twanna Blair told her that three white men were responsible for

   the 1999 murders (Doc. 9-47, at 72–74), Petitioner has cited no proof that, if his counsel had

   asked Twanna Blair about this statement, she would have confirmed that she told Jill Flowers

   this and that it was the truth, or otherwise would have testified in a manner that would have

   resulted in a different result in his trial, especially as Twanna Blair was charged as Petitioner’s

   codefendant. Thus, Petitioner has failed to meet his burden to establish that his counsel’s failure

   to question Twanna Blair about this statement prejudiced him under Strickland.

           Accordingly, Petitioner is not entitled to relief under § 2254 for this claim.

                           f. Investigation and Witnesses

           In Claim 6, Petitioner claims that counsel was ineffective for failing to interview,

   subpoena, and/or otherwise use various individuals as witnesses (Doc. 1, at 14–15; Doc. 2, at 88–

   93; Doc. 16, at 26–28). Petitioner properly exhausted this claim with the TCCA, which analyzed

   it as follows:

           [] Petitioner contends that trial counsel rendered ineffective assistance based on
           his failure to investigate potential witnesses and potential exculpatory information
           contained in discovery. [] Petitioner asserts that because of the lack of any real
           investigation, trial counsel was unaware that multiple individuals had implicated a
           third party in the murders, thereby depriving [] Petitioner of his ability to
           effectively raise the defense of third-party guilt. The State responds that []
           Petitioner failed to prove that trial counsel rendered ineffective assistance of
           counsel for failing to investigate witnesses when those witnesses were not called
           at the evidentiary hearing.

           In denying relief, the post-conviction court found that trial counsel’s preparation
           to try [] Petitioner’s case was “inadequate,” explaining that “[trial] [c]ounsel
           should have taken a more active role in directing Mr. Cohan to review discovery,
           interview witnesses, and conduct a thorough factual investigation, particularly in
           light of the State’s seeking the death penalty at trial.” The post-conviction court
           stated:

                    The discovery in this case referenced numerous potential witnesses
                    who at one point either implicated someone other than []
                    [P]etitioner as the perpetrator of these offenses or stated []

                                                    51

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 51 of 80 PageID #: 5824
                [P]etitioner was not involved in committing the offenses. One
                would expect a reasonable defense attorney to have investigated
                the veracity of these statements through interviewing these
                potential witnesses and determining whether this information
                would have been beneficial for [] [P]etitioner at trial. Trial counsel
                failed to do so in this case; trial counsel’s failure to pursue this
                potentially exculpatory information constituted deficient
                performance.

         However, because [] Petitioner failed to present any of the potential witnesses at
         the post-conviction hearing, the post-conviction court could not determine
         “whether any of these witnesses would have offered credible trial testimony
         consistent with their purportedly exculpatory statements.” Accordingly, the post-
         conviction court found that [] Petitioner failed to establish that he was prejudiced
         by trial counsel’s failure to investigate and present the witnesses at trial.

         Trial counsel has a duty to “conduct appropriate investigations, both factual and
         legal, to determine what matters of defense can be developed.” Baxter, 523
         S.W.2d at 933. “[C]ounsel has a duty to make reasonable investigations or to
         make a reasonable decision that makes particular investigations unnecessary. In
         any ineffectiveness case, a particular decision not to investigate must be directly
         assessed for reasonableness in all the circumstances, applying a heavy measure of
         deference to counsel’s judgments.” Strickland, 466 U.S. at 691; see also State v.
         Burns, 6 S.W.3d 453, 462 (Tenn. 1999). However, “when a defendant has given
         counsel reason to believe that pursuing certain investigations would be fruitless or
         even harmful, counsel’s failure to pursue those investigations may not later be
         challenged as unreasonable.” Strickland, 466 U.S. at 691.

         When a petitioner claims that trial counsel was ineffective for failing to discover,
         interview, or present a witness in support of the petitioner’s defense, such witness
         should be presented at the post-conviction hearing. State v. Black, 794 S.W.2d
         752, 757 (Tenn. Crim. App. 1990). As this court has previously stated:

                As a general rule, this is the only way the petitioner can establish
                that (a) a material witness existed and the witness could have been
                discovered but for counsel’s neglect in his investigation of the
                case, (b) a known witness was not interviewed, (c) the failure to
                discover or interview a witness inured to his prejudice, or (d) the
                failure to have a known witness present or call the witness to the
                stand resulted in the denial of critical evidence which inured to the
                prejudice of the petitioner. It is elementary that neither a trial
                judge nor an appellate court can speculate or guess on the question
                of whether further investigation would have revealed a material
                witness or what a witness’s testimony might have been if
                introduced by defense counsel.



                                                  52

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 52 of 80 PageID #: 5825
         Id. Without presenting the witness’s testimony at the post-conviction hearing, the
         petitioner generally cannot establish prejudice under Strickland. Id. at 758.

         We agree with the post-conviction court that trial counsel’s investigation into
         potential witnesses was inadequate and deficient. Nevertheless, we also agree
         with the post-conviction court that [] Petitioner has not established that he was
         prejudiced by trial counsel’s deficient performance. Although we certainly do not
         condone trial counsel’s failure to conduct a proper investigation, the record
         reflects that only trial counsel, co-counsel, and the defense investigator testified at
         the post-conviction hearing. [] Petitioner failed to offer the testimony of any of
         the potential witnesses whom he contends that trial counsel should have
         investigated. [] Petitioner asserts that the post-conviction court did not need to
         speculate as to the potential witnesses’ trial testimony because the witnesses had
         given prior statements to police, which [] Petitioner introduced as exhibits at the
         hearing. However, without the witnesses’ testimony at the post-conviction
         hearing, it is impossible to conclude that the witnesses would have testified
         credibly and consistently about their prior statements to police and implicated
         other individuals in the crime. The witnesses could have simply recanted their
         statements if called to testify. Moreover, we cannot properly evaluate these
         statements as we have no way of knowing the circumstances under which the
         statements were made or the source of the witnesses’ knowledge. As such, []
         Petitioner has not established prejudice under Black.

         [] Petitioner argues that “the holding in Black [ ] does not apply” to his case,
         citing the unpublished case of Tavarus U. Williams v. State, No. 02C01–9711–
         CR–00423, 1998 WL 742348, at *7 (Tenn. Crim. App. Oct. 23, 1998). In
         Tavarus U. Williams, the fifteen-year-old petitioner shot and killed the victim
         outside of a bar in Memphis. Id. at *1. The petitioner was tried as an adult and
         convicted by a jury of first degree premeditated murder, for which he received a
         life sentence. Id. At an evidentiary hearing on his post-conviction petition, the
         defense investigator testified that she located an unbiased eyewitness, who was
         available and willing to testify on the day of trial that the victim had been pulling
         a gun on the petitioner when the petitioner shot him, but the eyewitness was not
         called to testify due to trial counsel’s lack of preparation. Id. at *3–4. The
         eyewitness’s name was not recorded, and the defense investigator could not recall
         the name during the evidentiary hearing. Id. at *7. The post-conviction court
         denied relief on the claim of ineffective assistance of counsel because of the
         petitioner’s failure to call the eyewitness at the post-conviction hearing. Id. On
         appeal, this court concluded that it was “fundamentally unfair to hold this failure
         of proof against the [Petitioner]” when the defense investigator had no written
         record of the eyewitness’s name and could not recall it, and trial counsel testified
         that he had never known about the witness. Id. The court, therefore, concluded
         that the best evidence the petitioner had of the crucial testimony was the defense
         investigator’s testimony, which he produced at the hearing. Id. Accordingly, the
         court held that the Black rule was inapplicable to the petitioner’s case. Id.



                                                   53

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 53 of 80 PageID #: 5826
          Tarvarus U. Williams is distinguishable from the instant case. In this case, the
          defense investigator, Mr. Cohan, did not interview the potential witnesses
          advanced by [] Petitioner nor did he testify that they were readily available and
          willing to appear at trial. Mr. Cohan admitted that he did not know whether any
          of the potential witnesses could have been found or whether they would have
          talked to him. Unlike the situation in Tarvarus U. Williams, the identities of the
          potential witnesses are easily ascertainable through the records provided to []
          Petitioner in discovery and admitted as exhibits at the post-conviction hearing. In
          his brief, [] Petitioner asserts that the passage of time has caused the potential
          witnesses to be unavailable, but he offered no proof at the evidentiary hearing that
          he sought out any of these witnesses but was unable to locate them. Tarvarus U.
          Williams does not apply to the instant case, and [] Petitioner failed to establish
          prejudice under Black. Accordingly, he is not entitled to relief.

   Johnson II, at *18–20.

          Petitioner has not established that this was an unreasonable application of federal law or

   an unreasonable determination of the facts in light of the evidence presented. While Petitioner

   makes a number of allegations regarding what various individuals would have testified about if

   called at his trial in his § 2254 memorandum, Petitioner has not set forth proof to support these

   assertions. He also has not pointed to any statements in the record that (1) establish that the

   uncalled witness would have testified in accordance with that statement at Petitioner’s trial and

   (2) contain sworn testimony that would have resulted in a different result if presented at

   Petitioner’s trial. Without such proof, the Court cannot determine that Petitioner’s counsel’s

   failure to further investigate and/or present witnesses prejudiced Petitioner, as Strickland

   requires. Fitchett v. Perry, 644 F. App’x 485, 489–90 (6th Cir. 2016).

          In his reply, Petitioner argues that the record contains proof in support about what

   evidence witnesses in the record that his counsel did not interview and/or present at trial would

   have provided if called at his trial (see, e.g., Doc. 16, at 11, 22 (citing Stegall v. Nagy, No. 18-

   1956, 2018 WL 6133763, at *4 (6th Cir. Nov. 19, 2018) (stating that “[w]hen a habeas petitioner

   claims that his attorney was ineffective because he failed to investigate a potential trial witness,



                                                     54

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 54 of 80 PageID #: 5827
   the petitioner must support the claim with evidence, such as an affidavit from the witness,

   describing the specific facts about which the witness could have testified” (citing Fitchett, 644 F.

   App’x at 489)))). However, while the record contains a number of lead sheets, interview

   summaries, and sworn and unsworn witness statements that were exhibits in the hearing on

   Petitioner’s post-conviction petition (Doc 9-47; Doc. 9-48, at 1–42), and many of these

   documents contain statements indicating that third parties were involved in the 1999 murders,

   most of these documents predate Petitioner’s trial by several years, and Petitioner has not

   presented evidence that these witnesses would have testified in accordance therewith at his trial.

   Further, Petitioner does not state what admissible information in these documents these

   witnesses would have presented at his trial that would have changed the result, and the Court has

   not located any such evidence. As such, he has not established that his counsel’s failure to

   investigate these individuals and/or call them as witnesses prejudiced him.

            Thus, Petitioner has failed to establish that he is entitled to relief under § 2254 for this

   claim.

                            g. Petitioner’s Incarceration

            In Claim 7, Petitioner claims that counsel was ineffective for telling the jury that

   Petitioner was incarcerated (Doc. 1, at 15; Doc. 2, at 94–97; Doc. 16, at 28). However,

   Petitioner raised this claim in his petition for post-conviction relief (Doc. 9-30, at 83–87) but not

   in his appeal of the denial of post-conviction relief (Doc. 9-49). Accordingly, he again

   procedurally defaulted these claims only in the TCCA, and Martinez cannot excuse this

   procedural default. Middlebrooks, 843 F.3d at 1136. Moreover, as fully addressed above,

   Petitioner has presented no other cause and prejudice to excuse this default. Thus, the Court will

   not address the merits of this claim.



                                                      55

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 55 of 80 PageID #: 5828
                         h. Petitioner’s Prior Bad Acts

          In Claim 8, Petitioner claims that trial counsel was ineffective for introducing and/or not

   objecting to evidence of:

          a. Petitioner’s prior womanizing;
          b. Drug-related activity;
          c. The fight between Petitioner and OJ Blair;
          d. The breaking of the door off the hinge at Amy Lonas’s residence; and
          e. Other prior charged, convicted, and/or uncharged bad conduct of Petitioner.

   (Doc. 1, at 15; Doc. 2, at 97–110; Doc. 16, at 29–30.)

          Petitioner raised claims 8(a), 8(d), and 8(e) in his post-conviction petition (Doc. 9-30, at

   87–100) but not in his appeal of the denial of that petition (Doc. 9-49). Accordingly, he again

   procedurally defaulted this claim only in the TCCA, and Martinez cannot excuse this procedural

   default. Middlebrooks, 843 F.3d at 1136. Moreover, Petitioner has presented no other cause and

   prejudice to excuse the default of these claims, and the Court will not address them on the merits.

          However, Petitioner fully exhausted claims 8(b) and (c) with the TCCA, which analyzed

   them as follows:

          [] Petitioner further avers that trial counsel rendered ineffective assistance of
          counsel based on trial counsel’s failure to object to testimony regarding the
          Sweetwater fight and his prior drug dealing. [] Petitioner argues that trial counsel
          should have objected to testimony about the Sweetwater fight because motive is
          not relevant in a trial for felony murder. Additionally, he argues that trial
          counsel’s strategy to actively discuss [] Petitioner’s prior drug dealing and federal
          drug conviction was unsound and based on an “erroneous view of the law.”

                  a. Fight at the Sweetwater party

          In ruling on this issue, the post-conviction court noted that [] Petitioner was
          charged with especially aggravated robbery, and therefore, the State was entitled
          to present evidence of a potential motive for especially aggravated robbery.
          Specifically, the State introduced evidence that [] Petitioner and OJ Blair were
          involved in a fight at the Sweetwater party, which led [] Petitioner to go to the
          victim’s residence in an attempt to recover his money. Additionally, the post-
          conviction court found that, in an attempt to limit the testimony of some witnesses

                                                   56

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 56 of 80 PageID #: 5829
         about the Sweetwater fight, trial counsel objected numerous times, and the trial
         court conducted several Rule 404(b) hearings on the issue.

         We agree with the post-conviction court that evidence of the Sweetwater fight
         was relevant to establish motive for the underlying offense of especially
         aggravated robbery. This court has previously recognized that evidence of prior
         bad acts can be admissible to prove a motive for a robbery. See e.g., State v. Cory
         Shane Rollins, No. E2008–01407–CCA–R3–CD, 2010 WL 342653, at *8–9
         (Tenn. Crim. App. Feb. 1, 2010), perm. app. denied (Tenn. June 17, 2010). []
         Petitioner has not established deficient performance or prejudice in regards to trial
         counsel’s failure to object to evidence regarding the fight at the Sweetwater party.
         Accordingly, he is not entitled to relief. Strickland, 466 U.S. at 687.

                b. Drug dealing

         The post-conviction court found that [] Petitioner testified [] to refute the
         numerous witnesses who testified about [] Petitioner’s inculpatory statements. []
         Petitioner’s testimony necessarily “meant [that] the [S]tate would be able to
         impeach [][P]etitioner with proof regarding his federal felony conviction for
         selling cocaine.” The post-conviction court found that trial counsel made the
         “‘strategic decision’ to attempt to control the narrative of [] Petitioner’s past drug
         dealing, addressing this history directly and presenting evidence that he began
         selling drugs as a means of supporting his family.” The post-conviction court
         reasoned:

                The strategy put forth by trial counsel—that [] Petitioner was a
                drug dealer, even one who ultimately went to prison because of his
                actions, but he was not capable of killing someone—was not ideal,
                but counsel’s hand was somewhat forced given the numerous
                witnesses relating [] [P]etitioner’s purported inculpatory
                statements, Ms. Lonas’ testimony about [] [P]etitioner “fronting”
                OJ Blair drugs, and [] [P]etitioner’s choice to testify.

         The post-conviction court found that counsels’ handling of the issue of []
         Petitioner’s drug dealing “represented their attempts to make the best of a bad
         situation” and was “within the range of competence demanded of attorneys in
         criminal cases[.]” Accordingly, the post-conviction court found that trial
         counsel’s performance was not deficient and denied relief.

         Upon review, we conclude that the evidence does not preponderate against the
         post-conviction court’s findings. Trial counsel testified that, as part of trial
         strategy, he decided to have [] Petitioner testify and admit that he was a convicted
         drug dealer. Trial counsel explained that his strategy was to be forthright with the

                                                   57

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 57 of 80 PageID #: 5830
          jury regarding [] Petitioner’s drug dealing while advancing the theory that []
          Petitioner was “not the type of person who would kill someone.” Trial counsel
          knew that [] Petitioner’s drug dealing would come to light at trial and made the
          strategic decision not to hide it. We agree with the post-conviction court that trial
          counsel’s failure to object to evidence of [] Petitioner’s drug dealing was a matter
          of trial strategy, which will not be second-guessed by this court. Granderson, 197
          S.W.3d at 790.

   Johnson II, at *22.

          Petitioner has not established that this was an unreasonable application of federal law or

   an unreasonable determination of the facts in light of the evidence presented. Rather, the record

   supports the TCCA’s finding that evidence of the fight with OJ Blair was admissible to prove

   Petitioner’s motive for the then-pending especially aggravated robbery charge, which was also

   the predicate felony for Petitioner’s felony-murder charges. The record further supports the

   TCCA’s finding that counsel’s decision to introduce, and to not object to, evidence of

   Petitioner’s drug dealing was an educated, strategic decision to attempt to control the damage

   that this evidence, which was going to come in regardless due to Amy Lonas and Petitioner

   testifying, could otherwise cause. Like the TCCA, this Court will not second-guess that

   decision.. See Strickland, 466 U.S. at 690–91 (noting that counsel’s “strategic choices made

   after thorough investigation of law and facts relevant to plausible options are virtually

   unchallengeable”); Burton v. Renico, 391 F.3d 764, 774 (6th Cir. 2004) (holding that “strategic

   choices by counsel, while not necessarily those a federal judge in hindsight might make, do not

   rise to the level of a Sixth Amendment violation”). Thus, Petitioner is not entitled to relief under

   § 2254 for this claim.

                            i. Conflict of Interest

          In Claim 9, Petitioner claims that trial counsel had a conflict of interest because he had

   previously sought to prosecute Petitioner while an Assistant District Attorney General in Monroe


                                                      58

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 58 of 80 PageID #: 5831
   County and previously represented Judge Reedy (Doc. 1, at 15–16; Doc. 2, at 110–14; Doc. 16,

   at 30). However, Petitioner raised this claim in his post-conviction petition (Doc. 9-30, at 101–

   06) but not in his appeal of the denial of that petition (Doc. 9-49). Accordingly, he procedurally

   defaulted this claim only in his appeal of the denial of post-conviction relief, and thus Martinez

   cannot excuse it. See Middlebrooks, 843 F.3d at 1136. Moreover, Petitioner has presented no

   other cause and prejudice to excuse this default, and the Court will not address it on the merits.

                          j. Investigation and Third-Party Guilt

          In Claim 10, Petitioner claims that counsel was ineffective for failing to fully investigate

   his case and raise the defense of third-party guilt (Doc. 1, at 16; Doc. 2, at 115–19; Doc. 16, at

   31). As Respondent and Petitioner agree that this claim is fully encompassed in Claim 6 (Doc.

   10, at 57; Doc. 16, at 26–28), which the Court addressed above, the Court’s analysis of Claim 6

   likewise governs this claim, and the Court will not otherwise address it, other than to say that

   Petitioner is not entitled to relief under § 2254 for this claim for the reasons set forth above.

                         k. Prosecutorial Misconduct at Trial

          In Claim 11, Petitioner claims that counsel was ineffective because he failed to (a) object

   and/or request a mistrial due to the numerous instances of prejudicial and improper comments

   and conduct by the prosecutor and (b) failed to raise these issues as plain error in the motion for

   new trial and direct appeal (Doc. 1, at 16; Doc. 2, at 119–27; Doc. 16, at 32). However,

   Petitioner raised these claims in his petition for post-conviction relief (Doc. 9-30, at 110–118)

   and defaulted them in his appeal (Doc. 9-49). Accordingly, Martinez cannot excuse this

   procedural default. See Middlebrooks, 843 F.3d at 1136; Davila v. Davis, 137 S. Ct. 2058, 2067

   (2017). Moreover, Petitioner has presented no other cause and prejudice to excuse this default,

   as set forth above. Thus, the Court will not address the substance of these claims.



                                                     59

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 59 of 80 PageID #: 5832
                             l. Detective Wrongdoing and Communications between Detective
                                Brumley and Judge Reedy

          In Claim 12, Petitioner claims that counsel was ineffective for failing to file a petition for

   writ of error coram nobis and/or failing to move to stay Petitioner’s direct appeal based on

   Detective Brumley’s wrongdoing and arguments for Judge Reedy’s recusal (Doc. 1, at 16–17;

   Doc. 2, at 127–34; Doc. 16, at 33). Petitioner exhausted this claim with the TCCA, which

   analyzed it as follows:

          [] Petitioner asserts that he received ineffective assistance of counsel based on
          trial counsel’s failure to preserve his appellate rights after the State entered the
          Motion to Nolle in Defendant Younger’s case while [] Petitioner’s direct appeal
          was pending in this court. Specifically, [] Petitioner asserts that he received
          ineffective assistance of counsel based on trial counsel’s failure to raise, as plain
          error on direct appeal, issues relating to Detective Brumley and Judge Reedy
          based on the information contained in the State’s Motion to Nolle. He contends
          that the factors for plain error review are met based on the State’s assertion of
          “structural errors” in Defendant Younger’s case. The State responds that it was a
          “practical impossibility” for trial counsel to make a plain error argument and
          obtain review under the doctrine. The State argues that, because trial counsel was
          unsuccessful in his Motion to Consider Post-Judgment Facts, the record did not
          clearly establish what occurred in the trial court as required for relief under plain
          error. In other words, there was no record of Detective Brumley’s conduct before
          this court on direct appeal.

          When a petitioner alleges that counsel was deficient for failing to raise an issue on
          direct appeal, the reviewing court must determine the merits of that issue.
          Carpenter, 126 S.W.3d at 887 (citing Kimmelman v. Morrison, 477 U.S. 365, 375
          (1986)). “Obviously, if an issue has no merit or is weak, then appellate counsel’s
          performance will not be deficient if counsel fails to raise it.” Id. Further, when
          an omitted issue is without merit, the petitioner suffers no prejudice from
          appellate counsel’s failure to raise the issue on appeal and cannot prevail on an
          ineffective assistance of counsel claim. Id. at 887–88. Appellate counsel’s
          professional judgment is entitled to considerable deference with regard to which
          issues best served the petitioner on appeal. Id. at 887.

          Plain error relief is “limited to errors that had an unfair prejudicial impact which
          undermined the fundamental fairness of the trial.” State v. Adkisson, 899 S.W.2d
          626, 642 (Tenn. Crim. App. 1994). In order to be granted relief [] [for] plain error

                                                    60

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 60 of 80 PageID #: 5833
         [], five criteria must be met: (1) the record must clearly establish what occurred
         in the trial court; (2) a clear and unequivocal rule of law must have been
         breached; (3) a substantial right of the accused must have been adversely affected;
         (4) the accused did not waive the issue for tactical reasons; and (5) consideration
         of the error is “necessary to do substantial justice.” Adkisson, 899 S.W.2d at 640–
         41; see also State v. Smith, 24 S.W.3d 274, 282–83 (Tenn. 2000) (Tennessee
         Supreme Court formally adopting the Adkisson standard for plain error relief).
         When it is clear from the record that at least one of the factors cannot be
         established, this court need not consider the remaining factors. Smith, 24 S.W.3d
         at 283. The defendant bears the burden of persuasion to show that he is entitled to
         plain error relief. State v. Bledsoe, 226 S.W.3d 349, 355 (Tenn. 2007).

         The post-conviction court determined that [] Petitioner failed to establish that he
         would be entitled to relief under plain error review because [] Petitioner had not
         shown that a clear and unequivocal rule of law was breached or that a substantial
         right of the defendant was adversely affected. The post-conviction court noted
         that Judge Blackwood granted the Motion to Nolle against Defendant Younger,
         “focus[ing] largely on the State’s right to dismiss an indictment.” Judge
         Blackwood did not find the facts alleged in the Motion to Nolle were true and
         specifically stated that his ruling was not to be taken as a ruling on “the propriety
         of any actions that have been taken in this case[.]” Accordingly, the post-
         conviction court found that the trial court’s order granting the motion “cannot be
         considered as establishing any law of the case which binds the State in defending
         [[]Petitioner’s] current post-conviction action” and that “[] [P]etitioner’s
         Brumley-related issues must therefore be judged on the merits as related to [[]
         Petitioner’s] case alone.”

         The post-conviction court found that Detective Brumley’s misdeeds, which
         actually led to his termination, occurred after [] Petitioner’s trial and would have
         little, if any, weight regarding Detective Brumley’s credibility at [] Petitioner’s
         trial. The post-conviction court also determined that there was no evidence that
         Detective Brumley’s actions in other cases affected his credibility to the point that
         any of [] Petitioner’s substantial rights were affected in his trial. Additionally, the
         post-conviction court concluded that [] Petitioner’s assertion that Detective
         Brumley coerced witness statements was “largely—if not entirely—unsupported
         by the record[.]”

         Finally, the post-conviction court found that [] Petitioner failed to present proof to
         establish the purported phone calls between Detective Brumley and Judge Reedy.
         The post-conviction court stated that:



                                                   61

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 61 of 80 PageID #: 5834
                [n]o evidence establishing these phone calls actually took place
                was introduced at [[] Petitioner’s] post-conviction hearing.
                Statements made in pleadings are not evidence, nor are arguments
                made at a hearing, and the factual findings at the hearing on the
                nolle prosequi motions in [Defendant] Younger’s case do not
                include a clear finding these phone calls occurred.

                The post-conviction court further reasoned:

                . . . [E]ven if the record of these calls is to be taken as true—again,
                allegations contained in pleadings are generally not evidence—the
                record is devoid of any evidence regarding the nature and subject
                matter of these phone calls. Because neither Judge Reedy nor
                Detective Brumley testified at the post-conviction hearing, we
                have no insight as to the circumstances surrounding the phone calls
                or the subject matters discussed therein.

         Accordingly, the post-conviction court found that no substantial right of []
         Petitioner was adversely affected at trial and that [] Petitioner could not establish
         plain error.

         Upon review, we agree with the post-conviction court that [] Petitioner has not
         established that he is entitled to relief under plain error as the record does not
         clearly establish what occurred in the trial court. As the State’s response notes, []
         Petitioner’s claim raises the question of how trial counsel could have introduced
         the Motion to Nolle filed in Defendant Younger’s case into the appellate record in
         his case. The appellate record provides the boundaries of an appellate court’s
         review. State v. Bobadilla, 181 S.W.3d 641, 643 (Tenn. 2005). An appellate
         court may consider only evidence contained in the appellate record. Id. In this
         case, trial counsel attempted to present the contents of the Motion to Nolle to this
         court by filing a Motion to Consider Post–Judgment Facts. This court concluded
         that the assertions made by the prosecutor in the motion did not constitute post-
         judgment “facts” capable of consideration by this court under Rule 14 of the
         Appellate Rules of Procedure and denied trial counsel’s motion. See Tenn. R.
         App. P. 14, Advisory Comm’n Cmts (stating that rule permits consideration of
         only those post-judgment facts “unrelated to the merits and not genuinely
         disputed” in order to “keep the record up to date” and “is not intended to permit a
         retrial in the appellate court”).

         Likewise, it appears that a motion to supplement the appellate record would have
         been unsuccessful. The procedure for correction or modification of the appellate
         record is set forth in Tennessee Rule of Appellate Procedure 24(e), which states:

                                                   62

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 62 of 80 PageID #: 5835
                If any matter properly includable is omitted from the record, is
                improperly included, or is misstated therein, the record may be
                corrected or modified to conform to the truth. Any differences
                regarding whether the record accurately discloses what occurred in
                the trial court shall be submitted to and settled by the trial court
                regardless of whether the record has been transmitted to the
                appellate court. Absent extraordinary circumstances, the
                determination of the trial court is conclusive. If necessary, the
                appellate or trial court may direct that a supplemental record be
                certified and transmitted.

         Tenn. R. App. P. 24(e).

                However, the authority to supplement the record is limited by Rule 24(g),
         which provides that:

                [n]othing in this rule shall be construed as empowering the parties
                or any court to add to or subtract from the record except insofar as
                may be necessary to convey a fair, accurate and complete account
                of what transpired in the trial court with respect to those issues that
                are the bases of appeal.

                Tenn. R. App. P. 24(g). According to our supreme court,

                        any matter appropriately considered by the trial
                        court is properly includable in the appellate record
                        and may be added to the record . . . when such
                        matter is “necessary to convey a fair, accurate and
                        complete account of what transpired in the trial
                        court with respect to those issues that are the bases
                        of appeal.”

                State v. Housler, 167 S.W.3d 294, 298 (Tenn. 2005).

         Here, [] Petitioner filed his notice of appeal in May 2010, and it was not until
         November 2010 that the State filed the Motion to Nolle in Defendant Younger’s
         case. There is no indication that trial counsel was aware of the information
         contained in the motion while [] Petitioner’s case was pending before the trial
         court. Further, the record contains no suggestion that the trial court knew of,
         reviewed, or in any way considered the allegations in the Motion to Nolle during
         the pendency of [] Petitioner’s case. Because the assertions contained in the
         Motion to Nolle were not known by the trial court during the pendency of []
         Petitioner’s case in the criminal court, the Motion to Nolle would not be “properly

                                                  63

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 63 of 80 PageID #: 5836
         includable” and could not be added to the appellate record under Rule 24(e). See
         State v. Rogers, 188 S.W.3d 593, 611 (Tenn. 2006).

         [] Petitioner has not explained how trial counsel could have added a matter that
         was never considered by the trial court or the jury to the appellate record such that
         it could be considered by this court. Moreover, even if trial counsel could have
         gotten this court to consider the pleadings in Defendant Younger’s case, the
         allegations contained in those pleadings are not evidence[]. Roberts, 755 S.W.2d
         at 836. [] Petitioner relies on an estoppel argument, asserting that the State cannot
         deny the existence of the facts in the Motion to Nolle on appeal because the State
         was the party asserting the structural issues.

         In State v. Scarbrough, our supreme court stated:

                The doctrine of collateral estoppel, which has its origin in civil
                cases, applies only when “the issue involved in the case under
                consideration has already been litigated in a prior suit between the
                same parties, even though based upon a different cause of action, if
                the determination of such issue in the former action was necessary
                to the judgment.” Dickerson v. Godfrey, 825 S.W.2d 692, 694
                (Tenn. 1992) (quoting Home Ins. Co. v. Leinart, 698 S.W.2d 335,
                336 (Tenn. 1985)). The party who seeks to bar litigation of an
                issue by invoking collateral estoppel “has the burden of proving
                that the issue was, in fact, determined in a prior suit between the
                same parties and that the issue’s determination was necessary to
                the judgment.” Dickerson, 825 S.W.2d at 695.

         181 S.W.3d 650, 654–55 (Tenn. 2005). In this case, Judge Blackwood decided
         that nothing in the interests of justice prevented the State from dismissing the
         indictment against Defendant Younger, but he did not determine that Detective
         Brumley and Judge Reedy had engaged in misconduct. Judge Blackwood was
         explicit on this point. Additionally, no evidence was introduced at the hearing on
         the motion such that the issues were not actually litigated and decided on the
         merits, and the parties are not the same. Consequently, [] Petitioner cannot satisfy
         the requirements of collateral estoppel.

                b. Petition for writ of error coram nobis

         [] Petitioner also contends that he received ineffective assistance of counsel based
         on trial counsel’s failure to file a petition for writ of error coram nobis based on
         the issues related to Detective Brumley in the Motion to Nolle. The State
         responds that trial counsel cannot be held deficient for failing to raise issues
         relating to Detective Brumley in a writ of error coram nobis petition because there

                                                  64

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 64 of 80 PageID #: 5837
         is no constitutional right to coram nobis relief and no right to counsel in such
         proceedings. Accordingly, trial counsel’s failure to file a coram nobis petition
         could not amount to a constitutional violation, which is required for post-
         conviction relief.

         A writ of error coram nobis is an “extraordinary procedural remedy,” filling only
         a “slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672
         (Tenn. 1999) (internal citation omitted). Tennessee Code Annotated section 40–
         26–105(b) provides that coram nobis relief is available in criminal cases as
         follows:

                The relief obtainable by this proceeding shall be confined to errors
                dehors the record and to matters that were not or could not have
                been litigated on the trial of the case, on a motion for a new trial,
                on appeal in the nature of a writ of error, on writ of error, or in a
                habeas corpus proceeding. Upon a showing by the defendant that
                the defendant was without fault in failing to present certain
                evidence at the proper time, a writ of error coram nobis will lie for
                subsequently or newly discovered evidence relating to matters
                which were litigated at the trial if the judge determines that such
                evidence may have resulted in a different judgment, had it been
                presented at the trial.

         Coram nobis claims are “singularly fact-intensive,” are not easily resolved on the
         face of the petition, and often require a hearing. Harris v. State, 102 S.W.3d 587,
         593 (Tenn. 2003).

                [I]n a coram nobis proceeding, the trial judge must first consider
                the newly discovered evidence and be ‘reasonably well satisfied’
                with its veracity. If the defendant is ‘without fault’ in the sense
                that the exercise of reasonable diligence would not have led to a
                timely discovery of the new information, the trial judge must then
                consider both the evidence at trial and that offered at the coram
                nobis proceeding in order to determine whether the new
                evidence may have led to a different result.

         State v. Vasques, 221 S.W.3d 514, 527 (Tenn. 2007). In determining whether the
         new information may have led to a different result, the question before the court is
         “whether a reasonable basis exists for concluding that had the evidence been
         presented at trial, the results of the proceedings might have been different.” Id.

         In limited testimony on this issue, trial counsel stated that he considered the
         possibility of filing a petition for writ of error coram nobis, but he did not believe

                                                   65

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 65 of 80 PageID #: 5838
         that “it was going to be enough to where the [c]ourt was going to say that . . . [[]
         Petitioner] was prejudiced to the extent” required for coram nobis relief. The
         post-conviction court found that a coram nobis petition would not have been
         successful and that trial counsel’s failure to pursue a coram nobis action did not
         prejudice [] Petitioner. The post-conviction court agreed that the information in
         the State’s motion was “newly discovered,” insofar as trial counsel did not learn
         about the Detective Brumley-related issues until after [] Petitioner’s trial.
         However, the post-conviction court found that, had the proposed evidence
         regarding Detective Brumley’s misdeeds in other cases been admissible at Mr.
         Johnson’s trial, it would have served only to impeach his credibility, and
         impeachment evidence does not entitle a petitioner to coram nobis relief. See
         Wlodarz v. State, 361 S.W.3d 490, 499 (Tenn. 2012) (“[A]s a general rule, newly
         discovered evidence which is merely cumulative or ‘serves no other purpose than
         to contradict or impeach’ does not warrant the issuance of a writ.”), abrogated on
         other grounds by Frazier v. State, 495 S.W.3d 246, 248 (Tenn. 2016).

         The post-conviction court again noted the lack of proof regarding the issues raised
         in the Motion to Nolle. Regarding the supposedly coerced statement of Anita
         Wilson and the circumstances under which Ms. Wilson’s statement was obtained,
         the post-conviction court determined that:

                the [P]etitioner offered no proof (apart from the allegation in the
                State’s nolle motion in the Younger case—and as stated elsewhere,
                statements in pleadings are not evidence) regarding the statement.
                Neither Ms. Wilson, nor Detective Brumley, nor anyone else with
                knowledge of the Wilson fugitive warrant and statement testified at
                the post-conviction hearing, the statement and warrant themselves
                do not appear in the record, and in her jury-out testimony at [[]
                Petitioner’s] trial Ms. Wilson did not testify regarding the
                supposed warrant or her statement implicating [Defendant]
                Younger. It is entirely possible any issues regarding Ms. Wilson
                arose after [[] [P]etitioner’s trial, which would make such issues
                minimally relevant to [[] Petitioner’s] trial, if such issues were
                relevant at all. A finding of limited relevance appears particularly
                appropriate given Ms. Wilson did not testify before the jury at [[]
                Petitioner’s] trial.

         The post-conviction court found that there was no evidence presented at the post-
         conviction hearing regarding Detective Brumley’s coercing other witness
         statements. The court noted that Vanessa Latham testified at trial that “the
         police” had threatened to have her children removed if she did not cooperate, but
         she also testified that Detective Brumley was not the officer who made the
                                                  66

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 66 of 80 PageID #: 5839
          supposed threat. Regarding the issue of the purported phone calls between
          Detective Brumley and Judge Reedy, the post-conviction court again found that []
          Petitioner presented “[n]o evidence establishing these phone calls actually took
          place[.]”

          As noted by the State, neither the United States Constitution nor the Tennessee
          Constitution provides a petitioner with a constitutional right to error coram nobis
          relief. Frazier, 495 S.W.3d at 248 (citing United States v. Morgan, 346 U.S. 502,
          506 (1954); State v. Mixon, 983 S.W.2d 661, 666–68 (Tenn. 1999)). Because
          there is no constitutional right to coram nobis relief, there is no right to counsel in
          such proceedings; instead, the appointment of counsel is within the discretion of
          the trial court. See Lemar Brooks v. State, No. M2010–02451–CCA–R3–PC,
          2012 WL 112554, at *17–18 (Tenn. Crim. App. Jan. 11, 2012) (citing Tenn. Code
          Ann. § 40–14–204), perm. app. denied (Tenn. May 16, 2012). Therefore, this
          court has previously recognized that there is no constitutional right to effective
          assistance of counsel in a coram nobis proceeding. Melissa Barnett v. State, No.
          E2014–02396–CCA–R3–ECN, 2015 WL 5601537, at *4 (Tenn. Crim. App. Sept.
          23, 2015), perm. app. denied (Tenn. Jan. 21, 2016). This is true even if coram
          nobis relief is sought while a petitioner's direct appeal is pending because the
          petition for writ of error coram nobis is a collateral attack on the conviction.
          Lemar Brooks, 2012 WL 112554 at *18. Accordingly, trial counsel cannot be held
          constitutionally deficient for failing to raise issues relating to Detective Brumley
          in a petition for writ of error coram nobis.

          In any event, we agree with the post-conviction court that because [] Petitioner
          failed to offer proof of the allegations relating to Detective Brumley, [] Petitioner
          cannot establish prejudice resulting from trial counsel’s failure to pursue coram
          nobis relief. [] Petitioner is not entitled to relief based on this claim.

   Johnson II, at *23–28.

          Petitioner has not established that this was an unreasonable application of federal law or

   an unreasonable determination of the facts in light of the evidence presented. Petitioner has not

   set forth any way that appellate counsel could have raised a meritorious plain-error argument

   regarding wrongdoing by Detective Brumley and/or Judge Reedy in his direct appeal to the

   TCCA. Likewise, the TCCA correctly found Petitioner did not have a right to assistance of

   counsel for filing a coram nobis petition. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)

   (providing that “the right to appointed counsel extends to the first appeal of right, and no
                                                    67

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 67 of 80 PageID #: 5840
   further”). Thus, Petitioner’s claim that counsel was ineffective for not filing such a petition is

   not cognizable under § 2254. Wainwright v. Torna, 455 U.S. 586, 587–88 (1982) (holding that

   where there is no constitutional right to counsel there can be no deprivation of effective

   assistance of counsel).

           As such, Petitioner is not entitled to relief under § 2254 for this claim.

                             m. Investigation and Michael Cohan

           In Claim 13, Petitioner claims that counsel was ineffective for failing to thoroughly

   investigate the case by communicating with Michael Cohan and/or timely seeking funding for

   the investigation (Doc. 1, at 17; Doc. 2, at 134–39; Doc. 16, at 34). As Respondent and

   Petitioner agree that Claim 6, which the Court addressed above, encompassed this claim (Doc.

   10, at 57; Doc. 16, at 34), that analysis also governs this claim, and the Court will not otherwise

   address it, except to say that Petitioner is not entitled to relief under § 2254 for this claim for the

   reasons set forth above.

                             n. Cronic Claim

           In Claim 14, Petitioner claims that Counsel was ineffective in a manner that results in a

   presumption of prejudice under United States v. Cronic, 466 U.S. 648 (1984) due to his failure to

   engage and obtain additional funding for the investigator (Doc. 1, at 17; Doc. 2, at 139–41; Doc.

   16, at 35–36). In Cronic, the Supreme Court provided that courts will presume prejudice under

   Strickland to a defendant where: (1) the record establishes a “complete denial of counsel,”

   including where counsel is denied a “critical stage,”; (2) where counsel “entirely fails to subject

   the prosecution’s case to meaningful adversarial testing,”; and (3) in situations where “the

   likelihood that any lawyer, even a fully competent one, could provide effective assistance is so

   small that a presumption of prejudice is appropriate.” Id. at 659–60. Even if the Court assumes



                                                     68

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 68 of 80 PageID #: 5841
   Martinez could excuse Petitioner’s procedural default of this claim,7 the record establishes that

   Petitioner is not entitled to relief under Cronic.

          Specifically, it appears from his filings that Petitioner asserts that he is entitled to a

   presumption of prejudice under the first prong of Cronic because he was completely denied

   counsel during the discovery and/or investigation phase of his case. But even if the Court

   assumes that the discovery and/or investigation phase is a “critical stage” of proceedings that

   could entitle Petitioner to a presumption of prejudice under Cronic, Respondent correctly points

   out that the record establishes that Petitioner’s counsel engaged in at least some discovery and

   investigation, including meeting with Petitioner, witnesses, and the investigator (Doc. 9-39, at

   120–27).

          Thus, Petitioner has not established a complete denial of his right to counsel during a

   critical stage of his criminal proceedings, and he is not entitled to relief under § 2254 under

   Cronic.

                          o. Constructive Amendment of the Indictment and Proof

          In Claim 15, Petitioner asserts that counsel was ineffective for failing to object, request a

   mistrial, and raise as plain error in the motion for new trial and on direct appeal the prosecutor’s

   argument and proof that constructively amended the indictment, and failed to argue to the jury

   that the proof did not meet the requirements to convict him (Doc. 1, at 17–18; Doc. 2, at 141–46;

   Doc. 16, at 36–37). But Petitioner raised this claim in his petition for post-conviction relief

   (Doc. 9-30, at 130–34) and did not raise it in his appeal (Doc. 9-49). Thus, Petitioner




   7
     As Respondent correctly notes, the Sixth Circuit recently stated that “[i]t is doubtful that the
   Martinez exception, which the Supreme Court has repeatedly characterized as a ‘narrow’ one, . .
   . could apply to excuse a habeas petitioner’s default of an underlying Cronic claim.” Carruthers
   v. Mays, 889 F.3d 273, 288 (6th Cir. 2018)
                                                        69

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 69 of 80 PageID #: 5842
   procedurally defaulted this claim, and Martinez cannot excuse this procedural default.

   Middlebrooks v. Carpenter, 843 F.3d 1127, 1136 (6th Cir. 2016); Davila v. Davis, 137 S. Ct.

   2058, 2067 (2017). Moreover, Petitioner has presented no other cause and prejudice to excuse

   this default. As such, the Court will not address it on the merits.

                          p. Fatal Variance

          In Claim 16, Petitioner asserts that counsel was ineffective for failing to object, request a

   mistrial, and raise as plain error in the motion for new trial and on direct appeal the fatal variance

   between the indictment and the proof presented at trial. (Doc. 1, at 18; Doc. 2, at 146–54; Doc.

   16, at 37–38). However, Petitioner raised this claim in his petition for post-conviction relief

   (Doc. 9-30, at 134–142) and defaulted it in his appeal of the court’s denial of this relief (Doc. 9-

   49). Accordingly, Martinez cannot excuse this procedural default. See Middlebrooks, 843 F.3d

   at 1136; Davila, 137 S. Ct. at 2067. Moreover, Petitioner has presented no other cause and

   prejudice to excuse this default, as set forth above. Thus, the Court will not address the

   substance of this claim.

                          q. Disqualification of Bradley County District Attorney’s Office

          In Claim 17, Petitioner claims that his counsel was ineffective for not moving to dismiss

   the indictment and/or seeking disqualification of the Bradley County District Attorney’s Office

   (Doc. 1, at 18; Doc. 2, at 154–59; Doc. 16, at 38–40). In support of this assertion, Petitioner

   relies on a pretrial memorandum from Mr. Cohan indicating that Steve Bebb, a Bradley County

   District Attorney involved in prosecuting Petitioner for the 1999 murders, was at one point very

   close to Petitioner due to Petitioner’s high school friendship with Mr. Bebb’s son (Doc. 2, at

   156–57). The memorandum further indicates that, according to Petitioner, Mr. Bebb was

   noticeably angry and upset with him during two later interactions between the two of them,



                                                    70

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 70 of 80 PageID #: 5843
   specifically (1) a criminal proceeding against Petitioner wherein Mr. Bebb was the judge, and (2)

   an interview with Petitioner about the 1999 murders wherein Mr. Bebb was a prosecutor (Id.).

   The memo thus suggests that Mr. Bebb may have a conflict in Petitioner’s case, and that he

   and/or his family members could be mitigation witnesses for Petitioner (Id. at 158). Based on

   this memo, Petitioner asserts that the indictment against him was due to Mr. Bebb’s

   “disappointment and hatred” of him, rather than justice, and trial counsel was deficient for not

   moving to dismiss the indictment and/or to disqualify the Bradley County District Attorney’s

   Office from prosecuting the case against him, even though Petitioner acknowledges that Mr.

   Bebb withdrew from working on the criminal case against due to this conflict at an unspecified

   time (Id. at 155).

           However, as to Petitioner’s argument that counsel was deficient for not moving to

   dismiss the indictment against him, Petitioner has not established that the indictment resulted

   from any prosecutorial misconduct that violated his right to due process, prejudiced him, or

   affected the grand jury’s decision, as Tennessee law required at the relevant time for dismissal of

   an indictment due to prosecutorial misconduct. State v. Culbreath, 30 S.W.3d 309, 317 (Tenn.

   2000). Petitioner’s counsel was not required to make a meritless argument. Mapes v. Coyle,

   171 F.3d 408, 427 (6th Cir. 1999). Thus, this claim has no merit.

           Moreover, Petitioner’s allegations that he had a close relationship with Mr. Bebb many

   years before his indictment and prosecution for the 1999 murders and that Mr. Bebb exhibited

   noticeable anger during two later encounters with Petitioner during criminal proceedings where

   they were both present, including in an interview with Petitioner regarding the 1999 murders, are

   insufficient to establish that a conflict of interest existed on the part of Mr. Bebb that would have

   disqualified the Bradley County District Attorney’s Office. State v. Tate, 925 S.W.2d 548, 556



                                                    71

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 71 of 80 PageID #: 5844
   (Tenn. Crim. App. 1995) (noting that, under Tennessee law, “where one district attorney has a

   conflict of interest, the entire district attorney general’s office need not be disqualified so long as

   the attorney at issue does not disclose confidences or otherwise participate in the prosecution”).

   Again, counsel cannot be constitutionally ineffective for not raising a meritless argument.

   Mapes, 171 F.3d at 427.

          Thus, Petitioner is not entitled to relief under § 2254 for this claim.

                           r. Challenge Indictment

          In Claim 18, Petitioner asserts that counsel was ineffective for not moving to dismiss

   Counts 4 and 5 of his indictment and/or challenge these counts by arguing that they were

   insufficient, duplicitous, and/or violated the principles of double jeopardy and/or that the

   prosecution relied on an improper factual predicate of a robbery against OJ Blair and that neither

   female victim’s property was the subject of a robbery (Doc. 1, at 18–19; Doc. 2, at 159–68; Doc.

   16, at 40–41). Petitioner specifically argues that the portions of the indictment charging him

   with the murders of the two females improperly relied on his alleged robbery of OJ Blair, and

   thus amounted to double jeopardy, and that counsel was deficient for not making this argument

   (Doc. 2 , at 159–68).

          The Double Jeopardy clause of the Fifth Amendment, which applies to the states through

   the Fourteenth Amendment, provides that a person may not “be subject for the same offence to

   be twice put in jeopardy of life of limb.” U.S. Const. amends. V, XIV. It protects, among other

   things, “against multiple punishments for the same offense” in a single proceeding. Missouri v.

   Hunter, 459 U.S. 359, 366 (1983) (citation omitted). The test to determine whether the

   punishment of one course of conduct under two different statutes violates double jeopardy is




                                                     72

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 72 of 80 PageID #: 5845
   whether each provision requires proof of a fact which the other does not. Id. (quoting

   Blockburger v. United States, 284 U.S. 299, 304 (1932)).

           The indictment against Petitioner did not put him in jeopardy more than once for the

   same offense. Rather, as set forth above, Petitioner’s indictment charged him with one count of

   especially aggravated robbery based on an alleged taking of property from OJ Blair, and three

   counts of felony murder of three separate victims during that robbery. While the three murder

   charges in the indictment were all predicated on the same alleged robbery of OJ Blair underlying

   the especially aggravated robbery charge, the felony-murder counts of the indictment each

   charged that Petitioner committed a separate murder, and the charges in the indictment therefore

   required proof that Petitioner committed three separate murder offenses during a robbery or

   attempted robbery.

           Thus, Petitioner’s argument that his indictment violated his Fifth Amendment Rights or

   was otherwise improper because the felony-murder counts and the especially aggravated robbery

   counts relied on one act of robbery is without merit, counsel cannot be faulted for failing to make

   it, and Petitioner is not entitled to relief under § 2254 for this claim

               3. Brady Claims

           In Claims 19, 20, 21, 22, and 23, Petitioner alleges that the prosecution violated Brady v.

   Maryland, 373 U.S. 83, 87 (1963) by suppressing various evidence. However, as set forth

   above, Petitioner procedurally defaulted these claims and has not set forth cause and prejudice to

   excuse that default. Accordingly, the Court will not address them on the merits.

               4. Structural Error

           In Claim 24, Petitioner claims that the relationship and/or communications between

   Judge Reedy and Detective Brumley caused structural error in his trial that violated his due



                                                      73

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 73 of 80 PageID #: 5846
   process rights (Doc. 1, at 21; Doc. 2, at 179–84; Doc. 16, at 57–58). In support thereof,

   Petitioner alleges that, after his trial, evidence of communications between Detective Brumley

   and Judge Reedy by phone and text during his trial were discovered, as was evidence that they

   were neighbors, of other wrongdoing on the part of Detective Brumley, and of the fact that Judge

   Reedy knew Twanna Blair’s family (Doc. 2, at 179–184). Petitioner exhausted this claim with

   the TCCA under the theory that the factors cited in the prosecution’s motion to nolle prosequi the

   charges against Michael Younger established a structural error based on a lack of judicial

   impartiality in Petitioner’s case, which the state could not deny under the doctrine of collateral

   estoppel (Doc. 9-49, at 72–77).

          As set forth above, in its analysis of Petitioner’s claim that counsel was ineffective for not

   bringing the facts of the Younger nolle prosequi motion into Petitioner’s direct appeal, the TCCA

   rejected Petitioner’s argument that the prosecution’s statements in the Younger nolle prosequi

   motion also bound the prosecution in Petitioner’s case under the doctrine of collateral estoppel.

   Johnson II, at *26 (holding that “no evidence was introduced at the hearing on the motion [to

   nolle prosequi the charges against Michael Younger] such that the issues were not actually

   litigated and decided on the merits, and the parties are not the same. Consequently, [] Petitioner

   cannot satisfy the requirements of collateral estoppel”). The TCCA likewise denied Petitioner’s

   structural error claim because he did not present any evidence of improper communications

   between Judge Reedy and Detective Brumley and/or of other incidents that compromised the

   integrity of the criminal proceedings against him. Id. at *28–29. Specifically, the TCCA stated

   as follows with regard to this claim:

          The post-conviction court addressed the Petitioner’s claim of structural error,
          stating:




                                                    74

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 74 of 80 PageID #: 5847
                Issues regarding Detective Brumley, including his supposed lack
                of credibility and allegations he coerced several witness
                statements, have been reviewed in great detail elsewhere and found
                not to constitute reversible error. For the reasons stated in those
                other sections, the Court concludes [those] Brumley-related issues
                do not constitute structural error. The Court will therefore confine
                its review of the structural error issue to [] [P]etitioner’s allegations
                of inappropriate contact between Detective Brumley and [Judge
                Reedy].

                In support of the structural error claim relative to this issue, the
                [P]etitioner cites to the list of telephone calls between phone
                numbers associated with [Judge Reedy] and [D]etective [Brumley],
                as well as Brumley’s purported comments to the former District
                Attorney regarding advice a “little birdy” (possibly [Judge Reedy]
                ) had passed along to the detective.

                 ....

                [I]f [Judge Reedy] acted as the State alleged in the [Motion to
                Nolle], such actions may be improper under the code of judicial
                conduct, and this Court’s conclusions should not be seen as an
                excuse of such potential conduct. However, as stated elsewhere in
                this order, there is no proof in the record to substantiate []
                [P]etitioner’s assertion the trial judge’s potential misconduct
                affected the integrity of these trial proceedings.

         Accordingly, the post-conviction court concluded that [] Petitioner’s structural
         error claims were without merit.

         Upon review, we agree with the post-conviction court’s findings and analysis. []
         Petitioner has not shown that the Detective Brumley-related issues constitute
         structural error requiring reversal of his convictions. [] Petitioner offered no
         proof of any telephone calls between Detective Brumley and Judge Reedy.
         Although the State alleged such conduct in its Motion to Nolle and attached a
         purported call log as “EXHIBIT 1” to the motion, allegations contained in
         pleadings are not evidence. Roberts, 755 S.W.2d at 836. Likewise, [] Petitioner
         offered no proof about the alleged coercion of witness Anita Wilson, making it
         “entirely possible any issues regarding Ms. Wilson arose after [] [P]etitioner’s
         trial, which would make such issues minimally relevant to [[]Petitioner’s] trial, if
         such issues were relevant at all.” We also agree with the post-conviction court
         that, if the proposed evidence regarding Detective Brumley’s misdeeds in other

                                                   75

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 75 of 80 PageID #: 5848
          cases had been admissible at [] Petitioner’s trial, it would have served only to
          impeach the detective’s credibility. See Wlodarz, 361 S.W.3d at 499.
          Accordingly, the Petitioner has failed to establish structural error in his trial.

   Johnson II, at *29.

          Petitioner has not established that this was an unreasonable application of federal law or

   an unreasonable determination of the facts in light of the evidence presented. Under federal law,

   “[t]he defining feature of a structural error is that it “affect[s] the framework within which the

   trial proceeds,” rather than being “simply an error in the trial process itself.” Weaver v. Mass.,

   137 S. Ct. 1899, 1907 (2017). “Due process requires a fair trial before a judge without actual

   bias against the defendant or an interest in the outcome of his particular case.” United States v.

   Armstrong, 517 U.S. 456, 468 (1996). Accordingly, judicial bias is one example of structural

   error that is not subject to harmless error analysis. Railey v. Webb, 540 F.3d 393, 399 (6th Cir.

   2008). “Judicial bias has traditionally been proved by citation to facts external to the judicial

   proceedings in question, such as a judge’s pecuniary or personal interest in the outcome of the

   proceedings before her.” Mason v. Burton, 720 F. App’x 241, 245 (6th Cir. 2017) (citing In re

   Murchison, 349 U.S. 133 (1955).

          However, as “[b]ias is easy to attribute and difficult to discern,” the Supreme Court has

   stated that the courts must determine whether “as an objective matter, “the average judge in his

   position is ‘likely’ to be neutral, or whether there is an unconstitutional ‘potential for bias.’”

   Williams v. Pennsylvania, 136 S. Ct. 1899, 1905 (2016) (citations omitted). The Supreme Court

   therefore has dictated that the relevant question in examining a due process claim based on

   judicial bias is whether “‘the probability of actual bias on the part of the judge or decisionmaker

   is too high to be constitutionally tolerable.’” Rippo v. Baker, 137 S. Ct. 905, 907 (2017) (quoting

   Withrow v. Larkin, 421 U.S. 35, 47, (1975)).



                                                     76

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 76 of 80 PageID #: 5849
          The record establishes that, in Michael Younger’s case, the prosecution admitted that

   Judge Reedy and Detective Brumley consistently spoke on the phone about unknown matters,

   including before Petitioner’s trial. Specifically, the prosecution acknowledged seventy-eight

   phone calls between Detective Brumley and Judge Reedy between October 6, 2008, the date of

   Petitioner’s indictment (Doc. 9-1, at 5), and August of 2009, the month in which Petitioner’s trial

   started. Johnson II, at *9 n. 5. However, no such phone calls occurred during Petitioner’s trial.

   Id.

          In his § 2254 memorandum, Petitioner directs the Court to review the phone records and

   documents from Mr. Younger’s trial that he filed in support of this claim with his initial post-

   conviction petition (Doc. 2, at 180). But while these filings (Doc. 9-25, at 149-51; Doc. 9-26;

   Doc. 9-27; Doc. 9-28; Doc. 9-29, at 1–59) contain a log of calls purported to be between Judge

   Reedy and Detective Brumley and months of Detective Brumley’s phone bills, like the TCCA,

   the Court has not located any sworn or authenticated proof therein of the existence of any phone

   calls between Judge Reedy and Detective Brumley, or the contents thereof. Moreover, while the

   Younger nolle prosequi motion references other incidents of Detective Brumley’s wrongdoing

   before and after Petitioner’s trial that the Court has addressed above, nothing in the record

   indicates that these other incidents of wrongdoing are relevant to this claim. Petitioner likewise

   has not identified other incidents during Mr. Younger’s trial or prosecution that are relevant to

   this claim.

          Thus, the Court will focus on the purported phone calls between Judge Reedy and

   Detective Brumley in examining this claim. As set forth above, Petitioner’s post-conviction

   counsel argued that, as the prosecution acknowledged in the Younger nolle prosequi motion that

   the phone calls between Judge Reedy and Detective Brumley during the criminal proceeding



                                                   77

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 77 of 80 PageID #: 5850
   against Mr. Younger established that further pursuit of those charges would violate Mr.

   Younger’s due process rights, the prosecution could not deny that the phone calls between Judge

   Reedy and Detective Brumley during Petitioner’s case likewise established structural error in

   Petitioner’s case under the doctrine of collateral estoppel (Doc. 9-49, at 72–77). Id. at *26, *28–

   29. He thus did not present proof of these communications or their contents in Petitioner’s post-

   conviction proceedings.

           In other words, even though Petitioner was aware of the allegations regarding the

   communications between Judge Reedy and Detective Brumley during his post-conviction

   proceeding, and therefore could have presented evidence that those communications may have

   justified a finding of constitutionally intolerable risk of actual judicial bias in his case by calling

   Judge Reedy and/or Detective Brumley to testify at the hearing in the proceeding, he did not do

   so. Instead, he chose to rely on the unmeritorious theory that the Younger nolle prosequi motion

   established structural error in his case under the collateral estoppel doctrine. Accordingly, due to

   the lack of any evidence of these communications or their content in the record, the Court will

   not speculate that any communications between Judge Reedy and Detective Brumley are grounds

   to grant Petitioner § 2254 relief based on structural error.

           Further, while Petitioner seeks to challenge Judge Reedy’s impartiality during his trial

   based on her alleged improper communications and/or relationships with witnesses or families of

   witnesses, including but not limited to Detective Brumley, he has not cited any incidents in

   which Judge Reedy was unfair to him in his trial, and the record fully supports Petitioner’s

   counsel’s testimony at his post-conviction hearing that Judge Reedy was harder on the

   prosecution than she was on his defense.

           Accordingly, Petitioner is not entitled to relief under § 2254 for this claim.



                                                     78

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 78 of 80 PageID #: 5851
   IV.    CONCLUSION

          For the reasons set forth above, the petition for habeas corpus relief under § 2254 will be

   DENIED and this action will be DISMISSED.

   V.     CERTIFICATE OF APPEALABILITY

          The Court must now consider whether to issue a certificate of appealability (“COA”),

   should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may

   appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

   issued where a Petitioner has made a substantial showing of the denial of a constitutional right.

   28 U.S.C. § 2253(c)(2). Where the court dismissed a claim on the merits, but reasonable jurists

   could conclude the issues raised are adequate to deserve further review, the petitioner has made a

   substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S.

   322, 327, 336 (2003); Slack, 529 U.S. at 484. When a district court denies a habeas petition on a

   procedural basis without reaching the underlying claim, a COA should only issue if “jurists of

   reason would find it debatable whether the petition states a valid claim of the denial of a

   constitutional right and that jurists of reason would find it debatable whether the district court

   was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

          Reasonable jurists could not conclude that Petitioner has made a substantial showing of a

   denial of a constitutional right for his sufficiency of the evidence, ineffective assistance of

   counsel, or structural error claims addressed on the merits above such that they would be

   adequate to deserve further review. Moreover, jurists of reason would not disagree with the

   Court’s finding that Petitioner procedurally defaulted the claims that he did not present to the

   TCCA. Accordingly, a COA SHALL NOT ISSUE. Also, the Court CERTIFIES that any




                                                     79

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 79 of 80 PageID #: 5852
   appeal from this action would not be taken in good faith and would be totally frivolous. Fed. R.

   App. P. 24.

          AN APPROPRIATE ORDER WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                  80

Case 1:18-cv-00204-TRM-SKL Document 19 Filed 04/01/21 Page 80 of 80 PageID #: 5853
